

 

 
Amended and Restated
Revolving Credit Agreement
 
by and among
 
World Acceptance Corporation,
 
the Lenders parties hereto,
 
and
 
Bank of Montreal, as Administrative Agent
 
Dated as of September 17, 2010
 
 


 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Section
Heading
Page
     
Section 1.
The Credit
1
     
Section 1.1.
The Revolving Credit
1
     
Section 2.
General Provisions Applicable to Loans
2
     
Section 2.1.
Applicable Interest Rates
2
Section 2.2.
Minimum Borrowing Amounts
4
Section 2.3.
Borrowing Procedures
4
Section 2.4.
Interest Periods
6
Section 2.5.
Maturity of Loans
6
Section 2.6.
Prepayments
6
Section 2.7.
Default Rate
7
Section 2.8.
Evidence of Indebtedness
7
Section 2.9.
Commitment Terminations
8
Section 2.10.
Funding Indemnity
8
Section 2.11.
Substitution of Lenders
9
Section 2.12.
Defaulting Lenders
9
     
Section 3.
Fees, Extensions and Applications
10
     
Section 3.1.
Commitment Fee
10
Section 3.2.
Audit Fees
10
Section 3.3.
Administrative Agent’s Fees
10
Section 3.4.
Place and Application of Payments
11
Section 3.5.
Account Debit
12
     
Section 4.
The Collateral and Guaranties
12
     
Section 4.1.
The Collateral
12
Section 4.2.
Subsidiary Guaranties
12
Section 4.3.
Further Assurances
12
     
Section 5.
Definitions; Interpretation
13
     
Section 5.1.
Definitions
13
Section 5.2.
Interpretation
28
Section 5.3.
Change in Accounting Principles
29
     
Section 6.
Representations and Warranties
29
     
Section 6.1.
Organization and Qualification
29
Section 6.2.
Subsidiaries
30
Section 6.3.
Corporate Authority and Validity of Obligations
30
Section 6.4.
Investment Company
30


 
-i-

--------------------------------------------------------------------------------

 


Section 6.5.
Use of Proceeds; Margin Stock
30
Section 6.6.
Financial Reports
31
Section 6.7.
No Material Adverse Change
31
Section 6.8.
Litigation
31
Section 6.9.
Taxes
31
Section 6.10.
Approvals
31
Section 6.11.
Indebtedness and Liens
32
Section 6.12.
ERISA
32
Section 6.13.
Material Agreements
32
Section 6.14.
Compliance with Laws
32
Section 6.15.
Full Disclosure
33
Section 6.16.
No Defaults
33
     
Section 7.
Conditions Precedent
33
     
Section 7.1.
Initial Borrowing
33
Section 7.2.
All Loans
35
     
Section 8.
Covenants
35
     
Section 8.1.
Existence, Etc.
35
Section 8.2.
Insurance
36
Section 8.3.
Taxes, Claims for Labor and Materials
36
Section 8.4.
Compliance with Laws; OFAC
36
Section 8.5.
Maintenance, Etc.
37
Section 8.6.
Nature of Business
37
Section 8.7.
Consolidated Net Worth
37
Section 8.8.
Fixed Charge Coverage Ratio; Loan Loss Reserves; Excess Borrowing Availability
37
Section 8.9.
Permitted Indebtedness
37
Section 8.10.
Limitations on Indebtedness
38
Section 8.11.
Limitation on Liens
38
Section 8.12.
Subordinated Debt
39
Section 8.13.
Mergers, Consolidations and Sales or Transfers of Assets
40
Section 8.14.
Lease-Backs
42
Section 8.15.
Guaranties
43
Section 8.16.
Limitation on Restrictions
43
Section 8.17.
Transactions with Affiliates
43
Section 8.18.
Investments
43
Section 8.19.
Termination of Pension Plans
44
Section 8.20.
Reports and Rights of Inspection
45
Section 8.21.
Post-Closing
48
     
Section 9.
Events of Default and Remedies
48
     
Section 9.1.
Events of Default
48
Section 9.2.
Notice to Lenders
51


 
-ii-

--------------------------------------------------------------------------------

 


Section 9.3.
Non-Bankruptcy Defaults
51
Section 9.4.
Bankruptcy Defaults
51
Section 9.5.
Expenses
51
     
Section 10.
Change In Circumstances
52
     
Section 10.1.
Change of Law
52
Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
52
Section 10.3.
Increased Cost and Reduced Return
52
Section 10.4.
Lending Offices
54
Section 10.5.
Discretion of Lender as to Manner of Funding
54
     
Section 11.
The Administrative Agent
54
     
Section 11.1.
Appointment and Authorization
54
Section 11.2.
Administrative Agent and Affiliates
54
Section 11.3.
Action by Administrative Agent
54
Section 11.4.
Consultation with Experts
55
Section 11.5.
Liability of Administrative Agent
55
Section 11.6.
Indemnification
56
Section 11.7.
Credit Decision
56
Section 11.8.
Resignation of the Administrative Agent
56
Section 11.9.
Designation of Additional Agents
56
Section 11.10.
Authorization to Release or Subordinate or Limit Liens
57
Section 11.11.
Collateral Agent
57
Section 11.12.
Authorization to Enter into, and Enforcement of, the Collateral Documents and
Intercreditor Agreement
57
Section 11.13.
Hedging Liability
58
     
Section 12.
Miscellaneous
58
     
Section 12.1.
Withholding Taxes
58
Section 12.2.
No Waiver of Rights
59
Section 12.3.
Non-Business Day
60
Section 12.4.
Documentary Taxes
60
Section 12.5.
Survival of Representations
60
Section 12.6.
Survival of Indemnities
60
Section 12.7.
Sharing of Set-Off
60
Section 12.8.
Notices
61
Section 12.9.
Counterparts
61
Section 12.10.
Successors and Assigns
61
Section 12.11.
Participants
61
Section 12.12.
Assignments
62
Section 12.13.
Amendments
64
Section 12.14.
Non-Reliance on Margin Stock
64
Section 12.15.
Fees and Indemnification
64


 
-iii-

--------------------------------------------------------------------------------

 


Section 12.16.
Set-off
65
Section 12.17.
Governing Law
65
Section 12.18.
Headings
65
Section 12.19.
Entire Agreement
65
Section 12.20.
Severability of Provisions
65
Section 12.21.
Excess Interest
66
Section 12.22.
Construction
66
Section 12.23.
Lender’s Obligations Several
66
Section 12.24.
Submission to Jurisdiction; Waiver of Jury Trial
67
Section 12.25.
USA Patriot Act
67
Section 12.26.
 Confidentiality
67
Section 12.27.
Amendment and Restatement
68
Section 12.28.
Removal of Lender and Assignment of Interests
68
Section 12.29.
Equalization of Loans and Commitments
69
     
Signature Page
 
1



Exhibit A
—
Notice of Borrowing
 
Exhibit B
—
Notice of Continuation/Conversion
 
Exhibit C
—
Revolving Credit Note
 
Exhibit D
—
Permitted Junior Subordinated Debt
 
Exhibit E
—
Borrowing Base Certificate
 
Exhibit F
—
Compliance Certificate
 
Exhibit G
—
Assignment and Acceptance
 
Schedule 1.1
—
Commitments
 
Schedule 6.2
—
Subsidiaries
 
Schedule 6.8
—
Pending Litigation
 
Schedule 6.9
—
Pending Tax Disputes
 
Schedule 6.11
—
Existing Indebtedness for Borrowed Money
 
Schedule 8.11
—
Existing Liens
 


 
-iv-

--------------------------------------------------------------------------------

 

Amended and Restated Revolving Credit Agreement
 
This Amended and Restated Revolving Credit Agreement is entered into as of
September 17, 2010, by and among World Acceptance Corporation, a South Carolina
corporation (the “Borrower”), the several financial institutions from time to
time party to this Agreement as Lenders, and Bank of Montreal, as Administrative
Agent.  All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.  
 
Preliminary Statements
 
A.     The Borrower is currently a party to that certain Amended and Restated
Revolving Credit Agreement dated as July 20, 2005, as amended, among the
Borrower, the lenders party thereto, and Bank of Montreal, as agent for the
lenders (the “Original Credit Agreement”).  
 
B.     The Borrower has requested that certain terms and conditions of the
Original Credit Agreement be amended and, for the sake of clarity and
convenience, that the Original Credit Agreement be restated in its entirety as
so amended.  This Amended and Restated Revolving Credit Agreement amends and
replaces in its entirety the Original Credit Agreement, and from and after the
Effective Date all references made to the Original Credit Agreement in any Loan
Document or in any other instrument or document shall, without more, be deemed
to refer to this Amended and Restated Revolving Credit Agreement.  This Amended
and Restated Revolving Credit Agreement shall become effective as of
September 17, 2010 (the “Effective Date”), and supersedes all provisions of the
Original Credit Agreement as of such date, upon the execution of this Amended
and Restated Revolving Credit Agreement by each of the parties hereto and the
fulfillment of the conditions precedent contained in Section 7.1 hereof.  This
Amended and Restated Revolving Credit Agreement amends and restates the Original
Credit Agreement and is not intended to be or operate as a novation or an accord
and satisfaction of the Original Credit Agreement or the indebtedness,
obligations and liabilities of the Borrower evidenced or provided for
thereunder.  
 
now, therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.            The Credit..
 
Section 1.1.       The Revolving Credit. Subject to the terms and conditions
hereof, the Lenders agree to extend a revolving credit (the “Revolving Credit”)
to the Borrower in an aggregate principal amount at any one time outstanding not
to exceed the lesser of (A) the Commitments and (B) the Available Borrowing Base
as then determined and computed, which may be availed of by the Borrower in its
discretion from time to time, be repaid and used again, to but not including the
Termination Date.  The Revolving Credit, subject to all of the terms and
conditions hereof, may be utilized by the Borrower in the form of Base Rate
Loans or Eurodollar Loans, all as more fully hereinafter set forth.  The maximum
amount of the Revolving Credit that a Lender agrees to extend to the Borrower
shall be the aggregate amount of its Commitment (subject to any reductions
thereof pursuant to the terms hereof).  The obligations of the Lenders hereunder
are several and not joint, and no Lender shall under any circumstances be
obligated to extend credit hereunder in excess of its Commitment.  Each
Borrowing of Loans shall be made ratably from the Lenders in proportion to their
respective Commitments.  

 
 

--------------------------------------------------------------------------------

 
 
Section 2.            General Provisions Applicable to Loans.
 
Section 2.1.        Applicable Interest Rates.  (a) Base Rate Loans.  Each Base
Rate Loan made by a Lender shall bear interest (computed on the basis of a year
of 360 days and actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is made until maturity (whether by acceleration or otherwise)
at a rate per annum equal to the greater of (x) the Base Rate from time to time
in effect plus 1.0% and (y) 4.0%, payable quarterly in arrears on the last day
of each March, June, September and December in each year (commencing on the
first such date occurring after the date hereof) and at maturity (whether by
acceleration or otherwise).
 
“Base Rate” means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%.  As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.
 
(b)     Eurodollar Loans.  Each Eurodollar Loan made by a Lender shall bear
interest (computed on the basis of a year of 360 days and actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is made until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the applicable Eurodollar Margin plus the Adjusted LIBOR payable on the
last day of the applicable Interest Period and at maturity (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the date such
Loan is made.

 
-2-

--------------------------------------------------------------------------------

 

 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the greater of (a) 1.0% and (b) the quotient of (i) LIBOR, divided by
(ii) one (1) minus the Eurodollar Reserve Percentage.
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing. 
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day 2 Business Days before the commencement of such Interest Period.
 
“LIBOR01 Page” means the display designated as “Reuters Screen LIBOR01 Page” (or
such other page as may replace the LIBOR01 Page on that service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).
 
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
 
“Eurodollar Margin” means 3.0% per annum.
 
(c)     Rate Determinations.  The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder, and its determination thereof
shall be conclusive and binding except in the case of manifest error.

 
-3-

--------------------------------------------------------------------------------

 
 
Section 2.2.        Minimum Borrowing Amounts.  Each Borrowing of Base Rate
Loans shall be in an amount not less than $300,000, or any larger amount that is
an integral multiple of $50,000.  Each Borrowing of Eurodollar Loans shall be in
an amount not less than $2,000,000, or any larger amount that is an integral
multiple of $250,000.
 
Section 2.3.        Borrowing Procedures.  (a) Notice to the Administrative
Agent.  The Borrower shall give notice to the Administrative Agent by no later
than 12:00 noon (Chicago time):  (i) at least three (3) Business Days before the
date on which the Borrower requests the Lenders to advance a Borrowing of
Eurodollar Loans and (ii) on the date the Borrower requests the Lenders to
advance a Borrowing of Base Rate Loans.  The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice of a
new Borrowing.  Thereafter, subject to the terms and conditions hereof, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to the minimum amount requirement for
each outstanding Borrowing set forth in Section 2.2 hereof, a portion thereof,
as follows:  (i) if such Borrowing is of Eurodollar Loans, on the last day of
the Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower.  The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit A
(Notice of Borrowing) or Exhibit B (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 12:00 noon (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion.  All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
then exists.  The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
 
(b)     Notice to the Lenders.  The Administrative Agent shall give prompt (but
in any event by 1:00 p.m. (Chicago time)) telephonic, telecopy or other
telecommunication notice to each of the Lenders of any borrowing request
received pursuant to Section 2.3(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each of the Lenders by like means of the interest rate
applicable thereto (but, if such notice is given by telephone, the
Administrative Agent shall confirm such rate in writing) promptly after the
Administrative Agent has made such determination.


 
-4-

--------------------------------------------------------------------------------

 
 
(c)     Borrower’s Failure to Notify.  If the Borrower fails to give notice
pursuant to Section 2.3(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.3(a) for a Borrowing of Eurodollar Loans or, whether or not such
notice has been given, a Default or Event of Default then exists and such
Borrowing is not prepaid, such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans.
 
(d)     Disbursement of Loans.  Not later than 2:00 p.m. (Chicago time) on the
date of any Borrowing of Loans, each Lender shall make available its Loan in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate), except to the extent such Borrowing is a continuation or
conversion of any outstanding principal amount of a Borrowing, in whole or in
part, in which case each Lender shall record on its books or records or on a
schedule to the appropriate Note such continuation or conversion. Subject to
Section 7 hereof, the Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.
 
(e)      Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 2:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 2.10 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

 
-5-

--------------------------------------------------------------------------------

 
 
Section 2.4.        Interest Periods.  As provided in Section 2.3 hereof, at the
time of each request for the Borrowing of Eurodollar Loans hereunder, the
Borrower shall select an Interest Period applicable to such Loans from among the
available options.  The term “Interest Period” means the period commencing on
the date a Borrowing of Eurodollar Loans is made and ending, the date, as the
Borrower may select, 1, 2, or 3 months thereafter; provided, however, that:
 
(a)       the Borrower may not select an Interest Period that extends beyond the
Termination Date;
 
(b)       whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that if such extension
would cause the last day of such Interest Period to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and
 
(c)       for purposes of determining the Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
 
Section 2.5.        Maturity of Loans.  Each Loan, both for principal and
interest not sooner paid, shall mature and become due and payable by the
Borrower on the Termination Date.
 
Section 2.6.        Prepayments.  (a)  Voluntary.  The Borrower shall have the
privilege of prepaying without premium or penalty and in whole or in part (but,
if in part, then:  (i) in an amount not less than $100,000 in the case of Base
Rate Loans, and in an amount not less than $500,000 in the case of Eurodollar
Loans and (ii) in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.2 hereof remains outstanding) any Borrowing of
Loans at any time on any Business Day upon prior notice to the Administrative
Agent (which shall advise each Lender thereof promptly thereafter) by no later
than 12:00 noon (Chicago time) (x) on the date three (3) Business Days prior to
the date of each prepayment of a Eurodollar Loan and (y) on the date of each
prepayment of a Base Rate Loan (or, in any case, such shorter period of time
then agreed to by the Administrative Agent), such prepayment to be made by the
payment of the principal amount to be prepaid and, in the case of Eurodollar
Loans, accrued interest thereon to the date fixed for prepayment plus any
compensation required by Section 2.10 hereof.
 
(b)     Mandatory.  (i) Concurrently with each reduction of the Commitments
(whether voluntarily pursuant to Section 2.9 or otherwise), the Borrower shall
prepay the Loans by the amount, if any, necessary so that the aggregate
outstanding principal balance of the Loans shall not exceed the Commitments as
so reduced, each such prepayment to be made by the payment of the principal
amount to be prepaid, and, in the case of Eurodollar Loans, accrued interest
thereon to the date fixed for prepayment plus any compensation required by
Section 2.10 hereof.

 
-6-

--------------------------------------------------------------------------------

 
 
(ii)     The Borrower covenants and agrees that in the event that the
outstanding principal amount of the Loans shall at any time and for any reason
exceed the Available Borrowing Base as then determined and computed, the
Borrower shall immediately upon the demand of the Administrative Agent or the
Required Lenders pay over the amount of the excess to the Administrative Agent
for the account of the Lenders as and for a mandatory prepayment on the Loans
and, in the case of prepayment of the Eurodollar Loans, accrued interest thereon
to the date fixed for prepayment plus any compensation required by Section 2.10
hereof.
 
(c)     Reborrowings.  Any amount paid or prepaid on the Loans on or before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.
 
Section 2.7.        Default Rate.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans at a rate
per annum equal to:
 
(a) with respect to any Base Rate Loan, the sum of two percent (2%) plus the
Base Rate from time to time in effect; and
 
(b) with respect to any Eurodollar Loan, the sum of two percent (2%) plus the
rate of interest in effect thereon at the time of such default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2%) plus the Base Rate from time to time in
effect;
 
 provided, however, that in the absence of acceleration, any adjustments
pursuant to this Section shall be made at the election of the Administrative
Agent, acting at the request or with the consent of the Required Lenders, with
written notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.
 
Section 2.8.        Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b)     The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c)     The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 
-7-

--------------------------------------------------------------------------------

 
 
(d)     Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit C (collectively the “Notes” and individually as
a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender or its registered assigns in the
amount of the relevant Commitment.  Thereafter, the Loans evidenced by such Note
or Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 12.10) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.10,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.
 
Section 2.9.        Commitment Terminations.  (a) The Borrower shall have the
right at any time and from time to time, upon five (5) Business Days’ prior
written notice to the Administrative Agent (or such shorter period of time then
agreed to by the Administrative Agent) to terminate without premium or penalty,
in whole or in part, the Commitments, any partial termination to be in an amount
not less than $2,000,000 or any larger amount that is an integral multiple of
$1,000,000, and to reduce ratably the respective Commitments of each Lender;
provided that  the Commitments may not be reduced to an amount less than the
aggregate principal amount of Loans then outstanding.
 
(b)     Upon the Administrative Agent’s receipt of the proceeds of any sale or
disposition of the Collateral, or any part thereof, applied to the Obligations
pursuant to Section 10.4(c) of the Company Security Agreement or Section 10.4(c)
of the Subsidiary Security Agreement, the Commitments shall automatically and
without notice be ratably reduced (based on the Commitment of each Lender) by
the amount of such proceeds.
 
(c)     Any termination of Commitments pursuant to this Section 2.9 may not be
reinstated.
 
Section 2.10.     Funding Indemnity.  In the event any Lender shall incur any
loss, cost or expense (including, without limitation, any loss of profit, and
any loss, cost or expense incurred by reason of the liquidation or re-employment
of deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or the relending or reinvesting of such deposits or amounts paid
or prepaid to such Lender) as a result of:
 
(a)       any payment or prepayment of a Eurodollar Loan on a date other than
the last day of its Interest Period,
 
(b)       any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow a Eurodollar Loan on the date specified
in a notice given pursuant to Section 2.3 hereof,
 
(c)       any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 
-8-

--------------------------------------------------------------------------------

 
 
(d)       any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,
 
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate executed by an officer of
such Lender setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.
 
Section 2.11.     Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 12.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or
such Lender is a Subsidiary or Affiliate of a Person who has been deemed
insolvent or becomes the subject of a bankruptcy or insolvency proceeding or a
receiver or conservator has been appointed for any such Person, or (d) a Lender
fails to consent to an amendment or waiver requested under Section 12.11 hereof
at a time when the Required Lenders have approved such amendment or waiver (any
such Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and other amounts at any time owing to it hereunder
and the other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(ii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 2.10 hereof as if the Loans
owing to it were prepaid rather than assigned) other than such principal owing
to it hereunder, and (iii) the assignment is entered into in accordance with,
and subject to the consents required by, Section 12.10 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).  
 
Section 2.12.     Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Commitments shall be excluded for purposes of determining “Required Lenders”
(provided that the foregoing shall not permit an increase in such Lender’s
Commitments or an extension of the maturity date of such Lender’s Loans or other
Obligations or a reduction of principal, interest, or fees due such Lender
without such Lender’s consent); (b) to the extent permitted by applicable law,
until such time as the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero, any voluntary prepayment of the Loans
shall, if the Administrative Agent so directs at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 3.1 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 3.1 with respect to such Defaulting Lender’s Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender; and (d) the
utilization of Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender.  No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section, performance by the Borrower of
its obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of the operation of this Section.  The rights and
remedies against a Defaulting Lender under this Section are in addition to other
rights and remedies which the Borrower may have against such Defaulting Lender
and which the Administrative Agent or any Lender may have against such
Defaulting Lender.

 
-9-

--------------------------------------------------------------------------------

 
 
Section 3.            Fees, Extensions and Applications.
 
Section 3.1.        Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders a commitment fee at
the rate of three-eighths of one percent (3/8 of 1%) per annum (computed on the
basis of a year of 360 days and the actual number of days elapsed) on the
average daily unused portion of the maximum amount of the Commitments hereunder.
 Such commitment fee is payable in arrears on the last day of each March, June,
September and December in each year (commencing on the first such date occurring
after the date hereof) and on the Termination Date, unless the Commitments are
terminated in whole on an earlier date, in which event the fees for the period
to the date of such termination in whole shall be paid on the date of such
termination.
 
Section 3.2.        Audit Fees.  The Borrower shall pay to the Administrative
Agent for its own use and benefit charges for audits of the Collateral performed
by the Administrative Agent or its agents or representatives in such amounts as
the Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than one (1) such audit per calendar year.
 
Section 3.3.        Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account an administrative agent’s fee as
mutually agreed upon by the Borrower and the Administrative Agent.

 
-10-

--------------------------------------------------------------------------------

 
 
Section 3.4.        Place and Application of Payments.  All payments of
principal of and interest on the Loans and all payments of fees and all other
amounts payable under this Agreement shall be made to the Administrative Agent
by no later than 2:00 p.m. (Chicago time) at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location in the State
of Illinois as the Administrative Agent may designate to the Borrower) for the
benefit of the Lenders.  Any payments received after such time shall be deemed
received by the Administrative Agent on the next Business Day.  All such
payments shall be made in lawful money of the United States of America, in
immediately available funds at the place of payment, without set-off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
or fees ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.  If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment and such scheduled payment is not so
made, each Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to:  (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.
 
Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral and payments or collections on any guaranties received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:
 
(a)       first, to the payment of any outstanding costs and expenses incurred
by the Collateral Agent or the Administrative Agent in monitoring, verifying,
protecting, preserving or enforcing the Liens on the Collateral or in
protecting, preserving or enforcing rights under this Agreement or any other
Loan Document, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay to the Administrative Agent and the
Collateral Agent under Sections 9.5 and 12.15 hereof (such funds to be retained
by the Administrative Agent or the Collateral Agent, as the case may be for its
own account unless it has previously been reimbursed for such costs and expenses
by the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments therefor made to the Administrative Agent or the
Collateral Agent);
 
(b)       second, to the payment of any outstanding interest or fees or other
amounts due under this Agreement other than for principal, ratably as among the
Administrative Agent and the Lenders in accord with the amount of such interest,
fees or other amounts owing each;
 
(c)       third, to the payment of the principal of the Loans, pro rata as among
the Lenders in accord with the then respective unpaid principal balances
thereof;
 
(d)       fourth, to the Administrative Agent and the Lenders (and, in the case
of Hedging Liability, their Affiliates) ratably in accord with the amounts of
any other indebtedness, obligations or liabilities of the Borrower owing to each
of them and secured by the Collateral Documents (including, without limitation,
Hedging Liability) unless and until all such indebtedness, obligations and
liabilities have been fully paid and satisfied;

 
-11-

--------------------------------------------------------------------------------

 
 
(e)       fifth, to the Borrower or whoever else may be lawfully entitled
thereto.
 
Section 3.5.        Account Debit.  The Borrower hereby irrevocably authorizes
the Administrative Agent to charge any of the Borrower’s deposit accounts
maintained with the Administrative Agent for the amounts from time to time
necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.
 
Section 4.            The Collateral and Guaranties.
 
Section 4.1.        The Collateral. The Obligations shall be secured by valid
and perfected first priority Liens on Property of the Borrower and each of
Restricted Subsidiary (other than the Insurance Subsidiary) described in, and
pursuant to the terms of, the Company Security Agreement and the Subsidiary
Security Agreement in favor of the Collateral Agent for the benefit of the
Administrative Agent and the Lenders.  The Borrower covenants and agrees that it
will, and will cause each of such Restricted Subsidiaries to, comply with all
terms and conditions of each of the Collateral Documents and that it will, and
will cause each of its Restricted Subsidiaries to, at any time and from time to
time, at the request of the Administrative Agent or the Required Lenders,
execute and deliver such instruments and documents and do such acts and things
as the Administrative Agent or the Required Lenders may reasonably request in
order to provide for or protect or perfect the Lien of the Collateral Agent in
the Collateral.
 
Section 4.2.        Subsidiary Guaranties. Payment of the Obligations shall at
all times be guarantied by each of the Restricted Subsidiaries (other than the
Insurance Subsidiary) pursuant to the Subsidiary Guaranty Agreement.
 
Section 4.3.        Further Assurances.  The Borrower agrees that it shall, and
shall cause each Restricted Subsidiaries (other than the Insurance Subsidiary)
to, from time to time at the request of the Administrative Agent or the
Collateral Agent, execute and deliver such documents and do such acts and things
as the Administrative Agent or the Collateral Agent may reasonably request in
order to provide for or perfect or protect such Liens on the Collateral.  In the
event the Borrower or any Restricted Subsidiary (other than the Insurance
Subsidiary) forms or acquires any other Subsidiary after the date hereof, except
as otherwise provided in Sections 4.1 and 4.2 above, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a joinder to the Subsidiary Guaranty Agreement and such
Collateral Documents as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent and the Collateral
Agent, or cause such Subsidiary to deliver to the Administrative Agent and the
Collateral Agent, at the Borrower’s cost and expense, such other instruments,
documents, certificates, and opinions reasonably required by the Administrative
Agent or the Collateral Agent in connection therewith.

 
-12-

--------------------------------------------------------------------------------

 
 
Section 5.            Definitions; Interpretation.
 
Section 5.1.        Definitions.  The following terms when used herein have the
following meanings:
 
“Adjusted LIBOR” is defined in Section 2.1(b) hereof.
 
“Administrative Agent” means Bank of Montreal, in is capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.8
hereof.
 
 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, the Borrower, (ii) which beneficially owns or holds 5% or more of any
class of the Voting Stock (determined by number of shares or by number of votes)
of the Borrower or (iii) 5% or more of the Voting Stock (determined by number of
shares or by number of votes) (or in the case of a Person which is not a
corporation, 5% or more of the equity interest) of which is beneficially owned
or held by the Borrower or a Subsidiary.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract or otherwise.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Available Borrowing Base” means, as of any time it is to be determined, the
difference between (a) the Borrowing Base and (b) the sum (without duplication)
of (i) all Hedging Liability then outstanding, (ii) the outstanding principal
balance of the Second Lien Subordinated Debt, (iii) the outstanding principal
balance of the Senior Subordinated Convertible Notes (net of any repayments or
repurchases then being made to the extent permitted by the Credit Agreement),
(iv) prior to the Grant Date as set forth is the Subordinated Credit Agreement
relating to the Second Lien Subordinated Debt, all other unsecured on-balance
sheet Indebtedness of the Borrower and its direct and indirect Subsidiaries
(including accrued liabilities and taxes) as reflected on the Borrower’s most
recent financial statements delivered pursuant to Section 8.20 hereof, and
(v) all Mark-to-Market Hedging Liability not included in clause (b)(i) above.

 
-13-

--------------------------------------------------------------------------------

 
 
“Base Rate” is defined in Section 2.1(a) hereof.
 
“Base Rate Loan” means a Loan bearing interest at the rate specified in
Section 2.1(a) hereof.
 
“Borrower” means World Acceptance Corporation, a South Carolina corporation.
 
“Borrowing” means the total of Loans of a single type made by one or more
Lenders to the Borrower on a single date and, with respect to Eurodollar Loans,
for a single Interest Period.  Borrowings of Loans are made ratably from each of
the Lenders according to their Commitments.  A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined in accordance with this
Agreement.
 
“Borrowing Base” means, as of any time it is to be determined, the product of
85% multiplied by the remainder of (x) the then outstanding unpaid amount of
Eligible Finance Receivables minus (y) all unearned finance charges and unearned
insurance premiums and insurance commissions applicable to such Eligible Finance
Receivables.
 
“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in Chicago, Illinois and, if the applicable
Business Day relates to the borrowing or payment of a Eurodollar Loan, on which
banks are dealing in United States Dollar deposits in the interbank market in
London, England and Nassau, Bahamas.
 
“Capitalized Lease” means any lease obligation for Rentals with respect to which
is required to be capitalized on the balance sheet of the lessee in accordance
with GAAP.
 
“Capitalized Rentals” of any Person means, as of the date of any determination
thereof, the amount at which the aggregate Rentals due and to become due under
all Capitalized Leases under which such Person is a lessee would be required to
be reflected under GAAP as a liability on the balance sheet of such Person.
 
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Effective Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Effective Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, shall occur, or
(c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of the Borrower or any Subsidiary aggregating $1,000,000 shall occur.

 
-14-

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests and privileges from time to
time subject to the Liens granted to the Collateral Agent for the benefit of the
Administrative Agent and the Lenders pursuant to the Collateral Documents.
 
“Collateral Agent” means Harris N.A., and its successors and assigns under the
Company Security Agreement, the Subsidiary Guaranty Agreement, and the
Subsidiary Security Agreement.
 
“Collateral Documents” means the Company Security Agreement, the Subsidiary
Security Agreement, the Subsidiary Guaranty Agreement, and all other security
agreements, financing statements and other documents as shall from time to time
secure or guarantee or relate to the Obligations or any part thereof.
 
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof).  The Borrower and
the Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$225,000,000 on the Effective Date.  
 
“Company Security Agreement” means that certain Amended and Restated Security
Agreement, Pledge and Indenture of Trust dated as of the Effective Date, between
the Borrower and the Collateral Agent, as the same may from time to time be
amended, modified, or further restated, together with any supplements thereto
delivered pursuant to the terms thereof.
 
“Consolidated Adjusted Net Worth” at any date means:
 
(a)       as to any corporation, the amount of capital stock liability plus (or
minus in the case of a deficit) the capital surplus and earned surplus of the
Borrower and its Restricted Subsidiaries on a consolidated basis, and as to any
partnership or limited liability company, the capital account of the Borrower
and its Restricted Subsidiaries on a consolidated basis; less (without
duplication)
 
(b)       the net book value, after deducting any reserves applicable thereto,
of all items of the following character which are included in the assets of the
Borrower and its Restricted Subsidiaries, to wit:
 
(i)          all real property, fixed assets, unamortized leasehold improvements
and furniture, fixtures and equipment other than property held for immediate
sale, lease or other liquidation which has been held by the Borrower or a
Restricted Subsidiary for less than 90 days;

 
-15-

--------------------------------------------------------------------------------

 
 
   (ii)        all deferred charges (other than deferred Federal income taxes
and deferred investment tax credits) and prepaid expenses other than prepaid
interest, prepaid taxes and prepaid insurance premiums;
 
  (iii)        treasury stock;
 
  (iv)       unamortized debt discount and capitalized expense and unamortized
stock discount and capitalized expense;
 
   (v)       good will, organizational or experimental expense, patents,
trademarks, copyrights, trade names and other intangibles;
 
  (vi)       Minority Interests;
 
 (vii)       “direct loan origination costs” as set forth in FASB 91;
 
(viii)      all Restricted Investments and all Investments in Unrestricted
Subsidiaries;
 
  (ix)       the excess, if any, of (A) net charge-offs of the Borrower and its
Restricted Subsidiaries over the twelve-month period ending with such date over
(B) reserves for credit losses of the Borrower and its Restricted Subsidiaries
as at such date; and
 
    (x)      any surplus resulting from any write-up in the book value of assets
of the Borrower or any Restricted Subsidiary subsequent to March 31, 2010.
 
“Consolidated Adjusted Net Income” for any period Consolidated Net Income, but
excluding in any event:
 
(a)        any gains or losses on the sale or other disposition of investments
or fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;
 
(b)        the proceeds of any life insurance policy;
 
(c)        net earnings and losses of any Restricted Subsidiary accrued prior to
the date it became a Restricted Subsidiary;
 
(d)        net earnings and losses of any Person (other than a Restricted
Subsidiary), substantially all the assets of which have been acquired in any
manner, realized by such other Person prior to the date of such acquisition;
 
(e)        net earnings and losses of any Person (other than a Restricted
Subsidiary) with which the Borrower or a Restricted Subsidiary shall have
consolidated or which shall have merged into or with the Borrower or a
Restricted Subsidiary prior to the date of such consolidation or merger;

 
-16-

--------------------------------------------------------------------------------

 
 
(f)        net earnings of any Unrestricted Subsidiary or other business entity
(other than a Restricted Subsidiary) in which the Borrower or any Restricted
Subsidiary has an ownership interest unless such net earnings shall have
actually been received by the Borrower or such Restricted Subsidiary in the form
of cash distributions;
 
(g)       any portion of the net earnings of any Restricted Subsidiary (other
than the Insurance Subsidiary) which for any reason is unavailable for payment
of dividends to the Borrower or any other Restricted Subsidiary;
 
(h)       earnings resulting from any reappraisal, revaluation or write-up of
assets;
 
(i)        any deferred or other credit representing any excess of the equity in
any Subsidiary at the date of acquisition thereof over the amount invested in
such Subsidiary;
 
(j)       any gain arising from the acquisition of any Securities of the
Borrower or any Restricted Subsidiary;
 
(k)      any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period; and
 
(l)        any portion of the net earnings of the Insurance Subsidiary in excess
of $500,000 (on a cumulative basis) which has not actually been distributed to
the Borrower in the form of cash.
 
“Consolidated Net Income” for any period means the gross revenues of the
Borrower and its Restricted Subsidiaries for such period less all expenses and
other proper charges (including taxes on income), determined on a consolidated
basis in accordance with GAAP consistently applied and after eliminating
earnings or losses attributable to outstanding Minority Interests.
 
“Consolidated Net Worth” means, as of the date of any determination thereof, the
total assets of the Borrower and its Restricted Subsidiaries less the total
liabilities of the Borrower and its Restricted Subsidiaries determined in
accordance with GAAP, it being understood and agreed that foregoing shall be
determined exclusive of interests in Unrestricted Subsidiaries.
 
“Consolidated Tangible Net Worth” means, as of the date of any determination
thereof, Consolidated Net Worth less intangible assets of the Borrower and its
Restricted Subsidiaries determined in accordance with GAAP, it being understood
and agreed that foregoing shall be determined exclusive of interests in
Unrestricted Subsidiaries.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.

 
-17-

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder (herein, a “Defaulted Loan”)
within two (2) Business Days of the date required to be funded by it hereunder
unless such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Lender.
 
“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
 
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates:  (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date on which (a) such
Defaulting Lender is no longer insolvent, the subject of a bankruptcy or
insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero (whether by the funding by such
Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to Borrower and
the Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments.
 
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
 
“EBIT” for any period means the sum of (a) Consolidated Adjusted Net Income
during such period plus (to the extent deducted in determining Consolidated
Adjusted Net Income), (b) all provisions for any Federal, state or other income
taxes made by the Borrower and its Restricted Subsidiaries during such period,
and (c) all Interest Charges on all Indebtedness (including the interest
component of Capitalized Rentals) of the Borrower and its Restricted
Subsidiaries.

 
-18-

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld, conditioned, or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Eligible Finance Receivables” means and includes each Finance Receivable of the
Borrower or any Restricted Subsidiary (excluding any Insurance Subsidiary) that:
 
(a)        is a loan originated in the United States of America payable in
U.S. dollars and is the valid, binding and legally enforceable obligation of the
debtor obligated thereon and such debtor is not (i) an Affiliate of the Borrower
or of any Restricted Subsidiary, (ii) a shareholder, director, officer or
employee of the Borrower or of any Restricted Subsidiary or of any Affiliate of
the Borrower or any Restricted Subsidiary, (iii) the United States of America or
any department, agency or instrumentality thereof unless the Borrower or such
Restricted Subsidiary has complied with the Assignment of Claims Act to the
satisfaction of the Administrative Agent, (iv) a debtor under any proceeding
under the United States Bankruptcy Code or any other comparable bankruptcy or
insolvency law applicable under the law of any other country or political
subdivision thereof, or (v) an assignor for the benefit of creditors;
 
(b)        is assignable and not evidenced by an instrument or chattel paper
unless the same has been endorsed and delivered to the Collateral Agent (except
that, until a Default or Event of Default has occurred and is continuing and
thereafter until otherwise notified by the Collateral Agent pursuant to the
Company Security Agreement or the Subsidiary Security Agreement, as appropriate,
the same shall not be required to be delivered to the Collateral Agent if a
legend shall have been placed thereon in accordance with the Company Security
Agreement or the Subsidiary Security Agreement, as appropriate);
 
(c)        is subject to a perfected, first priority Lien pursuant to the
Company Security Agreement or the Subsidiary Security Agreement, as appropriate,
in favor of the Collateral Agent for the benefit of the Lenders, and is free and
clear of any other Lien other than Liens permitted under Sections 8.11(e),
8.11(g) and Section 8.11(i) of this Agreement which are each subordinate to the
Liens in favor of the Administrative Agent;
 
(d)        is net of any credit or allowance given by the Borrower or such
Restricted Subsidiary to such account debtor;
 
(e)        is not subject to any offset, counterclaim or other defense with
respect thereto;
 
(f)        is not owed by an account debtor who is obligated on accounts owed to
the Borrower or such Restricted Subsidiary any portion of which is unpaid 60
days or more after the contractual due date (which must be issued in accordance
with the Borrower’s or such Restricted Subsidiary’s business practices in effect
as of the date hereof) unless the Administrative Agent has approved the
continued eligibility thereof; and

 
-19-

--------------------------------------------------------------------------------

 
 
(g)        is subject to loan and security documentation which complies in all
respects with all applicable federal, state and local laws, rules and
regulations.
 
“Environmental Legal Requirement” means any international, Federal, state or
local statute, law, regulation, order, consent decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or other requirement relating to public health, safety or the
environment, including without limitation, those relating to releases,
discharges or emissions to air, water, land or ground water, to the withdrawal
or use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, treatment, storage or management of hazardous or
solid waste, or Hazardous Substances or crude oil, or any fraction thereof, or
to exposure to toxic or hazardous materials, to the handling, transportation,
discharge or release of gaseous or liquid Hazardous Substances and any
regulation, order, notice or demand issued pursuant to such law, statute or
ordinance, in each case applicable to the property of the Borrower or any of its
Subsidiaries or the operation, construction or modification of any thereof,
including, without limitation, the following:  the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act of 1976 and the Hazardous
and Solid Waste Amendments of 1984, the Hazardous Materials Transportation Act,
as amended, the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1976, the Safe Drinking Water Control Act, the Clean Air Act of
1966, as amended, the Toxic Substances Control Act of 1976, the Occupational
Safety and Health Act of 1977, as amended, the Emergency Planning and Community
Right-to-Know Act of 1986, the National Environmental Policy Act of 1975 and the
Oil Pollution Act of 1990 and any similar or implementing state law, and any
state statute and any further amendments to these laws, providing for financial
responsibility for cleanup or other actions with respect to the release or
threatened release of Hazardous Substances or crude oil, or any fraction thereof
and all rules, regulations, guidance documents and publication promulgated
thereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.  
 
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.1(b) hereof.
 
“Eurodollar Margin” is defined in Section 2.1(b) hereof.
 
“Eurodollar Reserve Percentage” is defined in Section 2.1(b) hereof.
 
“Event of Default” means any of the events or circumstances specified in
Section 9.1 hereof.

 
-20-

--------------------------------------------------------------------------------

 
 
“Excess Borrowing Availability” means, at any time the same is to be determined,
the lesser of (i) the sum of the unused outstanding Commitments hereunder and
the unused outstanding commitments with respect to the Second Lien Subordinated
Debt and (ii) the Available Borrowing Base at such time.
 
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
2.1(a) hereof.
 
“Finance Receivable” means each Receivable of the Borrower or any Restricted
Subsidiary that arises in the ordinary course of its finance company business
and represents amounts due in respect of loans made by the Borrower or such
Restricted Subsidiary to the debtor obligated thereon.
 
“Fixed Asset Financing” means the acquisition by the Borrower of one or more
fixed assets in an aggregate amount not to exceed $1,500,000, which financing
(a) shall amortize over time and not be subject to being re-borrowed and (b) may
be secured by the fixed assets so acquired.
 
“Fixed Charges” for any period means, on a consolidated basis, the sum of
(a) all Rentals (other than Capitalized Rentals) payable during such period by
the Borrower and its Restricted Subsidiaries, and (b) all Interest Charges on
all Indebtedness (including the interest component of Capitalized Rentals) of
the Borrower and its Restricted Subsidiaries.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally acceptable accounting principles at the time in the
United States.
 
“Governing Documents” means, collectively, the charter instruments, by-laws,
partnership agreements, operating agreements and other similar documents
prescribing the internal governance of the Borrower and each Restricted
Subsidiary.
 
“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation, of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person:  (a) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (b) to advance or supply
funds (i) for the purchase or payment of such Indebtedness or obligation, (ii)
to maintain working capital or other balance sheet condition or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation, (c) to lease property or to purchase Securities or other property
or services primarily for the purpose of assuring the owner of such Indebtedness
or obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof.  For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for Borrowed Money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for Borrowed
Money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

 
-21-

--------------------------------------------------------------------------------

 
 
“Hazardous Substances” means any hazardous or toxic material, substance or waste
pollutant or contaminant which is regulated as such under any statute, law,
ordinance, rule or regulation of any Federal, regional, state or local authority
having jurisdiction over the property of the Borrower or any Subsidiary or its
use, including but not limited to any material, substance or waste which
is:  (a) defined as a hazardous substance under Section 311 of the Federal Water
Pollution Control Act (33 U.S.C. §1317), as amended, (b) regulated as a
hazardous waste under Section 1004 of the Federal Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), as amended, (c) defined as a hazardous
substance under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, (d) defined or regulated as a
hazardous substance or hazardous waste under any rules or regulations
promulgated under any of the foregoing statutes, or (e) petroleum or products
derived therefrom.
 
“Hedging Liability” means the liability of the Borrower or any Restricted
Subsidiaries party to the Subsidiary Guaranty Agreement to any of the Lenders,
or any Affiliates of such Lenders, in respect of any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement, as the Borrower or such Restricted Subsidiary, as the case
may be, may from time to time enter into with any one or more of the Lenders
party to this Agreement or their Affiliates.  
 
“Indebtedness” of any Person means and includes all obligations of such Person
which in accordance with GAAP should be classified upon a balance sheet of such
Person as liabilities of such Person, and in any event shall include all
(a) obligations of such Person for borrowed money or which have been incurred in
connection with the acquisition of property or assets, (b) obligations secured
by any Lien upon property or assets owned by such Person, even though such
Person has not assumed or become liable for the payment of such obligations,
(c) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (d) Capitalized Rentals (e) all obligations of such Person
on or with respect to letters of credit, bankers’ acceptances and other
extensions of credit whether or not representing obligations for borrowed money,
and (f) Guaranties of obligations of others of the character referred to in this
definition.
 
“Indebtedness for Borrowed Money” of any Person means (a) all Indebtedness of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Indebtedness for Borrowed Money of others, it being
understood that Indebtedness for Borrowed Money shall not include trade payables
in the ordinary course of business.

 
-22-

--------------------------------------------------------------------------------

 
 
“Insurance Subsidiary” means any one Subsidiary (a) which is organized under the
laws of the British Virgin Islands or such other jurisdiction as shall be
consented to in writing by the Required Lenders, (b) which conducts
substantially all of its business and has substantially all of its assets within
the British Virgin Islands or such other jurisdiction as shall be consented to
in writing by the Required Lenders, (c) of which 100% (by number of votes) of
the Voting Stock (except for directors’ qualifying shares) is owned by the
Borrower, and (d) which is engaged in the business of reinsuring the credit
insurance written by the Subsidiaries of the Borrower.
 
“Intercreditor Agreement” means that certain Subordination and Intercreditor
Agreement dated as of the Effective Date by and among the Administrative Agent,
the Collateral Agent, and the holders of the Second Lien Subordinated Debt (or
their agent), as the same may be amended, modified, restated or supplemented
from time to time.
 
“Interest Charges” for any period means all interest and all amortization of
debt discount and expense on any particular Indebtedness for which such
calculations are being made.
 
“Interest Period” is defined in Section 2.4 hereof.
 
“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
capital stock, indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise; provided, however, that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business.
 
“Lender” means each bank and other financial institution signatory hereto and
each assignee bank or other financial institution pursuant to Section 12.12
hereof.
 
“Lending Office” is defined in Section 10.4 hereof.
 
“LIBOR” is defined in Section 2.1(b) hereof.
 
“Lien” means any interest in Property securing an obligation owed to a Person,
whether such interest is based on the common law, statute or contract, and
including but not limited to the security interest arising from a mortgage,
security agreement, encumbrance, pledge, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes.  The term “Lien” includes
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other similar title exceptions and
encumbrances, including but not limited to mechanics’, materialmen’s,
warehousemen’s, carriers’ and other similar encumbrances, affecting
Property.  For the purposes of this Agreement, a Person shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes.
 
“Loan” means and includes loans made under the Revolving Credit, and each of
them singly, and the term “type” of Loan refers to its status as a Base Rate
Loan or Eurodollar Loan.

 
-23-

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, the Notes (if any), the Subsidiary
Guaranty Agreement, the Collateral Documents, the Intercreditor Agreement, and
each other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.
 
“Mark-to-Market Hedging Liability” means the aggregate mark-to-market liability
of the Borrower and its Restricted Subsidiaries to any Person in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Restricted
Subsidiary, as the case may be, may from time to time enter into with any Person
and without the addition of any asset value with respect thereto.  
 
“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.
 
“Minority Interests” means any shares of stock, partnership interests,
membership interests or other equity interests of any class of a Restricted
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Borrower and/or one or more of its Restricted
Subsidiaries.  Minority Interests shall be valued by valuing Minority Interests
constituting preferred stock at the voluntary or involuntary liquidating value
of such preferred stock, whichever is greater, by valuing Minority Interests
constituting common stock at the book value of the capital and surplus
applicable thereto adjusted, if necessary, to reflect any changes from the book
value of such common stock required by the foregoing method of valuing Minority
Interests in preferred stock, and by valuing Minority Interests constituting
partnership or limited liability company membership interests at the book value
of such interest.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the same meaning as in ERISA.
 
“Net Income Available for Fixed Charges” for any period means Consolidated
Adjusted Net Income during such period plus, to the extent deducted in
determining Consolidated Adjusted Net Income, (a) all provisions for any
Federal, state or other income taxes made by the Borrower and its Restricted
Subsidiaries during such period, and (b) Fixed Charges of the Borrower and its
Restricted Subsidiaries during such period.
 
“Note” and “Notes” each is defined in Section 2.8 hereof.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Hedging Liability, all accrued and unpaid fees and all other
obligations of the Borrower or any Restricted Subsidiary to the Lenders or any
Lender or the Administrative Agent or the Collateral Agent arising under the
Loan Documents, in each case whether now existing or hereafter arising, due or
to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 
-24-

--------------------------------------------------------------------------------

 
 
“OFAC Event” means the event specified in Section 8.4(b) hereof.
 
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
 
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
 
“Operating Margin” means, as of the date of any determination thereof, the sum
of the pretax net operating income of the Borrower and its Restricted
Subsidiaries plus amortization of intangible assets of the Borrower and its
Restricted Subsidiaries divided by the total revenue of the Borrower and its
Restricted Subsidiaries, in each case, determined on a consolidated basis in
accordance with GAAP, it being acknowledged and agreed that the foregoing shall
be determined exclusive of the net operating income, amortization of intangible
assets, and total revenue of each Unrestricted Subsidiary.
 
“PBGC” is defined in Section 6.12 hereof.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Plan” means with respect to the Borrower and each Subsidiary at any time an
employee pension benefit plan which is covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code and either (a) is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group, (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4064 of ERISA.
 
“Pledged Collateral” shall have the meaning as defined in the Company Security
Agreement or the Subsidiary Security Agreement, as the context may require.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 
-25-

--------------------------------------------------------------------------------

 
 
“Receivable” means all accounts receivable, receivables, contract rights,
controls, instruments, notes, drafts, bills, acceptances, documents, chattel
paper, general intangibles and all other forms of obligations owing to a Person.
 
“Rentals” means, as of the date of any determination thereof, all fixed payments
(including as such all payments which the lessee is obligated to make to the
lessor on termination of the lease or surrender of the Property) payable by the
Borrower or a Restricted Subsidiary, as lessee or sub-lessee, under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Borrower or a Restricted Subsidiary (whether or not designated as
rents or additional rents) on account of maintenance, repairs, insurance, taxes
and similar charges.  Fixed rents under any so-called “percentage leases” shall
be computed solely on the basis of the minimum rents, if any, required to be
paid by the lessee regardless of sales volume or gross revenues.
 
“Required Lenders” means, as of the date of determination thereof, those Lenders
holding at least 66 2/3% of the Commitments or, in the event that no Commitments
are outstanding hereunder, those Lenders holding at least 66 2/3% in aggregate
principal amount of the Loans outstanding hereunder.
 
“Restricted Investments” means all Investments other than the Investments
permitted by paragraphs (a) through (f), both inclusive, of Section 8.18 hereof.
 
“Restricted Subsidiary” means the Insurance Subsidiary, if any, and any other
Subsidiary (a) which is organized under the laws of the United States or any
State thereof, (b) which conducts substantially all of its business and has
substantially all of its assets within the United States, and (c) of which 100%
(by number of votes) of the Voting Stock is owned by the Borrower and/or one or
more Restricted Subsidiaries.
 
“Revolving Credit” is defined in Section 1.1 hereof.
 
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
 
“Second Lien Subordinated Debt” means the Subordinated Debt issued from time to
time by the Borrower to Wells Fargo Preferred Capital, Inc. (and its successors
and assigns) in an aggregate principal amount not to exceed $75,000,000 pursuant
to that certain Subordinated Credit Agreement dated as of the Effective Date by
and among the Borrower and Wells Fargo Preferred Capital, Inc., as the initial
lender thereunder and as agent for any such lenders, as the same may be amended,
modified, or restated from time to time in accordance with this Agreement and
the Intercreditor Agreement (such Subordinated Credit Agreement, as so amended,
modified, or restated being referred to herein as the “Subordinated Credit
Agreement”).
 
“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

 
-26-

--------------------------------------------------------------------------------

 
 
“Senior Loans” means the Loans outstanding hereunder.
 
“Senior Subordinated Convertible Notes” means those certain unsecured Senior
Subordinated Convertible Notes in the original aggregate principal amount of
$110,000,000 issued prior to the date hereof and maturing October 1, 2011,
issued pursuant to the Senior Subordinated Convertible Notes Indenture.
 
“Senior Subordinated Convertible Notes Indenture” means the Indenture to be
entered into by the Borrower pursuant to, and on terms and conditions
substantially the same as are described in, the Senior Subordinated Convertible
Notes Offering Memorandum, as the same may be amended or modified in accordance
with the terms thereof and of this Agreement.  
 
“Senior Subordinated Convertible Notes Offering Memorandum” means the Offering
Memorandum of the Borrower dated October 3, 2006, relating to the issuance of
the Senior Subordinated Convertible Notes and delivered to the Lenders pursuant
to the terms of the Second Amendment to Amended and Restated Credit Agreement
dated as of October 2, 2006, by and among the Borrower, the Lenders, and the
Administrative Agent.
 
 “Set-off” is defined in Section 12.7 hereof.
 
“Subordinated Debt” means (a) the Second Lien Subordinated Debt or any
Indebtedness issued to refinance or otherwise replace the Second Lien
Subordinated Debt with a maturity no earlier than the final scheduled maturity
of the Second Lien Subordinated Debt and issued on terms and conditions
(including subordination terms) no more favorable to the holders thereof than
the terms and conditions applicable to the holders of the Second Lien
Subordinated Debt (except that the interest rate relating to any such
replacement or refinancing Indebtedness may be at the then market rate at the
time of issuance) and otherwise issued in accordance with the Intercreditor
Agreement, (b) the Senior Subordinated Convertible Notes or any Indebtedness
issued to refinance or otherwise replace the Senior Subordinated Convertible
Notes with a maturity no earlier than the final scheduled maturity of the Senior
Subordinated Convertible Notes and issued on terms and conditions (including
subordination terms) no more favorable to the holders thereof than the terms and
conditions applicable to the holders of the Senior Subordinated Convertible
Notes (except that the interest rate relating to any such replacement or
refinancing Indebtedness may be at the then market rate at the time of issuance)
and (c) all other unsecured Indebtedness for Borrowed Money of the Borrower
which (i) pursuant to its term matures on a date later than the Termination Date
and (ii) contains or has applicable thereto subordination provisions
substantially in the form set forth in Exhibit D hereto or such other provisions
as are approved in writing by the Required Lenders.  
 
“Subsidiary” means any corporation or other entity of which more than fifty
percent (50%) of the outstanding Voting Stock or comparable equity interests
(including interests as a limited partner in a limited partnership) is at the
time directly or indirectly owned by the Borrower, by one or more of its
Subsidiaries, or by the Borrower and one or more of its Subsidiaries.

 
-27-

--------------------------------------------------------------------------------

 
 
“Subsidiary Guaranty Agreement” means that certain Amended and Restated Guaranty
Agreement dated as of the Effective Date from the Restricted Subsidiaries, as
the same may from time to time be amended, modified, or further restated,
together with any supplements thereto delivered pursuant to the terms thereof.
 
“Subsidiary Security Agreement” means that certain Amended and Restated Security
Agreement, Pledge, and Indentures of Trust dated as of the Effective Date among
each of the Restricted Subsidiaries (other than the Insurance Subsidiary) and
the Collateral Agent, as the same may from time to time be amended, modified, or
further restated, together with any supplements thereto delivered pursuant to
the terms thereof.
 
“Termination Date” means August 31, 2012, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
 
“Total Debt” means, at any time the same is to be determined, the aggregated
amount (without duplication) of all Indebtedness for Borrowed Money of the
Borrower and its Restricted Subsidiaries, including, without limitation, the
Senior Loans, the Second Lien Subordinated Debt, and all other Subordinated
Debt.
 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
 
“Unrestricted Subsidiary” means any Subsidiary that is not a Restricted
Subsidiary.
 
"Voting Stock” means Securities, or other equity interests, of any class or
classes, the holders of which are ordinarily, in the absence of contingencies,
entitled to elect a majority of the corporate directors (or Persons performing
similar functions).
 
 “Welfare Plan” means a “welfare plan,” as said term is defined in Section 3(1)
of ERISA.
 
“Wholly-Owned” means a Subsidiary of which all of the issued and outstanding
shares of stock (other than directors’ qualifying shares as required by law) or
other comparable equity interests shall be owned by the Borrower and/or one or
more of its Wholly-Owned Subsidiaries.
 
Section 5.2.         Interpretation.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined.   The
words “hereof”, “herein”, and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to times of day herein
shall be references to Chicago, Illinois time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP.

 
-28-

--------------------------------------------------------------------------------

 
 
Section 5.3.        Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.6 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date
hereof.  The Borrower covenants and agrees with the Lenders that whether or not
the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.  
 
Section 6.            Representations and Warranties.
 
The Borrower represents and warrants to the Lenders as follows:
 
Section 6.1.        Organization and Qualification.  The Borrower is duly
organized and validly existing in good standing under the laws of the State of
South Carolina, has full and adequate corporate power to carry on its business
as now conducted, is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of its business conducted or the nature of the
Property owned or leased by it makes such licensing or qualification
necessary.  

 
-29-

--------------------------------------------------------------------------------

 
 
Section 6.2.        Subsidiaries.  Each Subsidiary is a corporation,
partnership, limited liability company or other entity duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
was incorporated or organized, has full and adequate corporate or other power to
carry on its business as conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of its business as now
conducted or proposed to be conducted or the nature of the Property owned or
leased by it makes such licensing or qualification necessary.  Schedule 6.2
hereto identifies each Subsidiary of the Borrower as of the date hereof, the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized capital stock or other equity interests and the number of shares
or units of each class issued and outstanding.  All of the issued and
outstanding shares of capital stock or other equity interest of each Subsidiary
are validly issued and outstanding and fully paid and nonassessable and all such
shares are owned, beneficially and of record, by the Borrower or the relevant
Restricted Subsidiary, all as set forth on said Schedule 6.2, free of any Lien
except for Lien granted to the Collateral Agent under the Company Security
Agreement and, to the extent applicable, Subsidiary Security Agreement and
subordinate Liens permitted pursuant to Sections 8.11(e), 8.11(g), and 8.11(i)
hereof.  As of the date hereof, each Subsidiary is a Restricted Subsidiary other
than World Acceptance Corporation de México, S. de R.L. de C.V., and Servicios
World Acceptance Corporation de México, S. de R.L. de C.V.  There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary.
 
Section 6.3.        Corporate Authority and Validity of Obligations.  The
Borrower has full right and authority to enter into the Loan Documents to which
it is a party, to make the borrowings herein provided for, to grant to the
Collateral Agent, for the benefit of the Lenders, the Liens described in the
Collateral Documents, to issue its Notes and to perform all of its obligations
hereunder and under the other Loan Documents.  Each Restricted Subsidiary has
full right and authority to enter into the Loan Documents entered into by it, to
grant to the Collateral Agent, for the benefit of the Lenders, the Liens
described in the Collateral Documents to which it is a party and to perform all
of its obligations thereunder and under the other Loan Documents.  The Loan
Documents delivered by the Borrower, and by each Restricted Subsidiary, have
been duly authorized, executed and delivered by such Person and constitute valid
and binding obligations of such Person enforceable in accordance with their
terms except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law) and to the
discretion of the court before which any proceedings may be brought; and the
Loan Documents do not, nor does the performance or observance by the Borrower or
any Restricted Subsidiary of any of the matters or things herein or therein
provided for, contravene any provision of law or any Governing Documents of the
Borrower or any Subsidiary or any covenant, indenture or agreement of or
affecting the Borrower or any Subsidiary or a substantial portion of their
respective Properties.
 
Section 6.4.        Investment Company.  Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 6.5.        Use of Proceeds; Margin Stock.  The Loans hereunder shall be
used by the Borrower for general working capital purposes (including the
repayment or purchase of Senior Subordinated Convertible Notes, Second Lien
Subordinated Debt (to the extent permitted by the Intercreditor Agreement), and
purchase of the Borrower’s capital stock, in each case in amounts and upon terms
approved by the Borrower’s board of directors (or similar governing
body)).  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its primary activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and neither the
Borrower nor any of its Subsidiaries will use the proceeds of any Loan in a
manner that violates any provision of Regulation U or X of the Board of
Governors of the Federal Reserve System.

 
-30-

--------------------------------------------------------------------------------

 
 
Section 6.6.        Financial Reports.  The consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at March 31, 2010, and the
related statements of consolidated earnings, consolidated changes in
shareholders’ equity and consolidated cash flows of the Borrower and its
Subsidiaries for the year then ended and accompanying notes thereto, which
financial statements are accompanied by the report of KPMG LLP, independent
public accountants, have been prepared in accordance with GAAP applied on a
consistent basis and fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
their operations and cash flows for the periods then ended.
 
Section 6.7.        No Material Adverse Change.  Since March 31, 2010, there has
been no change in the condition, financial or otherwise, or business prospects
of the Borrower and its Subsidiaries except changes in the ordinary course of
business, none of which individually or in the aggregate have been materially
adverse.
 
Section 6.8.        Litigation.  Except as disclosed on Schedule 6.8 attached
hereto, there is no litigation or governmental proceeding pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary
which if adversely determined would (a) impair the validity or enforceability
of, or impair the ability of the Borrower or any Restricted Subsidiary to
perform its obligations under, this Agreement or any other Loan Document or (b)
result in any material adverse change in the financial condition or Property,
business or operations of the Borrower and its Subsidiaries taken as a whole.
 
Section 6.9.        Taxes.  All tax returns required to be filed by the Borrower
or any Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees and other governmental charges upon the Borrower or any
Subsidiary or upon any of their respective properties, income or franchises,
which are shown to be due and payable in such returns have been paid.  The
Borrower does not know of any proposed additional tax assessment against it for
which adequate provision in accordance with GAAP has not been made on its
accounts.  The Federal income tax liability of the Borrower and its Subsidiaries
has either been finally determined by the Internal Revenue Service and satisfied
for all taxable years up to and including the taxable year ended December 31,
2005, or the applicable statute of limitations therefor has expired and, except
as disclosed on Schedule 6.9 attached hereto, no material controversy in respect
of additional income taxes due since said date is pending or to the knowledge of
the Borrower threatened.  Adequate provisions in accordance with GAAP for taxes
on the books of the Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.
 
Section 6.10.      Approvals.  No authorization, consent, license, or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, or any approval or consent of the stockholders of the
Borrower or from any other Person, is necessary to the valid execution, delivery
or performance by the Borrower or any Restricted Subsidiary of this Agreement or
any of the other Loan Documents.

 
-31-

--------------------------------------------------------------------------------

 
 
Section 6.11.      Indebtedness and Liens.  Schedule 6.11 attached hereto
correctly describes all Indebtedness for Borrowed Money of the Borrower and its
Subsidiaries outstanding as of the date hereof.  There are no Liens on any of
the Property of the Borrower or any Subsidiary, except those which are permitted
by Section 8.11 of this Agreement.
 
Section 6.12.      ERISA.  The Borrower and each Subsidiary are in compliance in
all material respects with ERISA, to the extent applicable to them and have
received no notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”) or any other governmental entity or agency.  As of March 31, 2010, the
liability of the Borrower and its Subsidiaries to PBGC in respect of Unfunded
Vested Liabilities would not have been in excess of $0 if all employee pension
benefit plans maintained by the Borrower and its Subsidiaries had been
terminated as of such date.  No condition exists or event or transaction has
occurred with respect to any Plan which could reasonably be expected to result
in the incurrence by the Borrower or any Subsidiary of any material liability,
fine or penalty.  Neither the Borrower nor any Subsidiary has any contingent
liability with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA and liability for post-retirement medical and life insurance benefits.
 
Section 6.13.      Material Agreements.  Neither the Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction materially and adversely affecting its business,
properties or assets, operations or condition (financial or otherwise).  Neither
the Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default might have a material
adverse effect on the business, properties or assets, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) any agreement or instrument evidencing or governing Indebtedness.
 
Section 6.14.      Compliance with Laws.  (a)  Environmental.  (i) The business
and operation of the Borrower and its Subsidiaries comply in all respects with
all applicable Environmental Legal Requirements, except to the extent that such
noncompliance would not have a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole.
 
(ii)     Neither the Borrower nor any Subsidiary has given, nor should it give,
nor has it received, any notice, letter, citation, order, warning, complaint,
inquiry, claim or demand that: (i) the Borrower or such Subsidiary has violated,
or is about to violate, any federal, state, regional, county or local
environmental, health or safety statute, law, rule, regulation, ordinance,
judgment or order; (ii) there has been a release, or there is a threat of
release, of Hazardous Substances (including, without limitation, petroleum, its
by-products or derivatives, or other hydrocarbons) from the Borrower’s or such
Subsidiary’s property, facilities, equipment or vehicles; (iii) the Borrower or
such Subsidiary may be or is liable, in whole or in part, for the costs or
cleaning up, remediating or responding to a release of Hazardous Substances
(including, without limitation, petroleum, its by-products or derivatives, or
other hydrocarbons); (iv) any of the Borrower’s or such Subsidiary’s property or
assets are subject to a Lien in favor of any governmental entity for any
liability, costs or damages, under any federal, state or local environmental
law, rule or regulation arising from, or costs incurred by such governmental
entity in response to, a release of a Hazardous Substance (including, without
limitation, petroleum, its by-products or derivatives, or other hydrocarbons),
except to the extent that such violation, release, liability or Lien could not
have a material adverse effect on the business, operations, properties, assets
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole.

 
-32-

--------------------------------------------------------------------------------

 
 
(b)     Other Laws.  The Borrower and its Subsidiaries are in compliance with
all other federal, state and local laws, rules and regulations applicable to or
pertaining to the Properties or business operations of the Borrower or any
Subsidiary (including without limitation all applicable state consumer credit
and protection laws, the Federal Fair Credit Reporting Act, the Federal Truth In
Lending Act, the Federal Fair Debt Collection Practices Act, laws regulating
small loan companies, the Occupational Safety and Health Act of 1970 and the
Americans with Disabilities Act of 1990), non-compliance with which could have a
material adverse effect on the business, operations, properties, assets or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.
 
(c)     OFAC.  The Borrower is in compliance with the requirements of all OFAC
Sanctions Programs to the extent applicable to it, (b) each Subsidiary of the
Borrower is in compliance with the requirements of all OFAC Sanctions Programs
to the extent applicable to such Subsidiary, (c) the Borrower has provided to
the Administrative Agent and the Lenders all information requested by
Administrative Agent or the Lenders regarding the Borrower and its Affiliates
and Subsidiaries necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs, and (d) to the best of the
Borrower’s knowledge, neither the Borrower nor any of its Affiliates or
Subsidiaries is, as of the date hereof, named on the current OFAC SDN List.
 
Section 6.15.     Full Disclosure.  The financial statements referred to in
Section 6.6 do not, nor do the written statements or information, if any,
furnished by the Borrower to any Lender in connection with the negotiation of or
its participation in this Agreement contain any untrue statement of a material
fact or omit a material fact necessary to make the material statements contained
therein not misleading.
 
Section 6.16.      No Defaults.  No Default or Event of Default has occurred and
is continuing.
 
Section 7.            Conditions Precedent.
 
The obligation of the Lenders to make any Loan or any other financial
accommodation hereunder shall be subject to the following conditions precedent
to the satisfaction of the Administrative Agent and the Required Lenders:
 
Section 7.1.        Initial Borrowing.  Prior to the making of the initial
Borrowing hereunder:

 
-33-

--------------------------------------------------------------------------------

 

 
(a)        The Administrative Agent shall have received for each Lender the
favorable written opinion of Judson K. Chapin, III, General Counsel to the
Borrower, in form and substance satisfactory to the Administrative Agent;
 
(b)        The Administrative Agent shall have received for each Lender (i)
copies of the Borrower’s and each Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary,
(ii) certified copies of resolutions of the Board of Directors of the Borrower
and of each Restricted Subsidiary authorizing the execution and delivery of this
Agreement and the other Loan Documents to which it is a party, indicating the
authorized signers of this Agreement and the other Loan Documents and all other
documents relating thereto, the persons authorized to request Borrowings
hereunder and to select the interest rate options with respect thereto and the
specimen signatures of such signers, and (iii) one original certificate of good
standing (with copies for each Lender) certified by the appropriate governmental
officer in the jurisdiction of the Borrower’s and each Restricted Subsidiaries’
incorporation and each state in which it is authorized to do business as a
foreign corporation;
 
(c)        The Administrative Agent shall have received for the Lenders this
Agreement, the Notes (if requested), the Company Security Agreement, the
Subsidiary Security Agreement, and the Subsidiary Guaranty Agreement;
 
(d)        The Administrative Agent shall have received an executed counterpart
of the Intercreditor Agreement and certified copies of the loan and security
documents executed in connection with the Second Lien Subordinated Debt; and
 
(e)        The Administrative Agent shall have received a Designated
Disbursement Account certificate from the Borrower;
 
(f)        the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for the Borrower and each Restricted
Subsidiary (other than the Insurance Subsidiary), and each of the Lenders shall
have received, sufficiently in advance of the Effective Date all other
documentation and information requested by any such Lender required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the United
States Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001));
 
(g)        The Administrative Agent shall have received financing statement lien
search results against the Property of the Borrower and each Restricted
Subsidiary (other than the Insurance Subsidiary) evidencing the absence of Liens
on its Property except as permitted by Section 8.11 hereof;
 
(h)        The Administrative Agent shall have received for the Lenders copies
(executed or certified, as may be appropriate) of all legal documents or
proceedings taken in connection with the execution and delivery of this
Agreement and the other Loan Documents; and

 
-34-

--------------------------------------------------------------------------------

 
 
(i)        The Administrative Agent shall have received for the account of the
Lenders a borrowing base certificate substantially in the form attached hereto
as Exhibit E showing the computation of the Borrowing Base as of the close of
business on August 31, 2010.
 
Section 7.2.        All Loans.  As of the time of the making of each advance of
a Borrowing (including the initial Borrowing):
 
(a)        The Administrative Agent shall have received the notice required by
Section 2.3 hereof;
 
(b)        Each of the representations and warranties of the Borrower set forth
in Section 6 hereof shall be true and correct in all material respects as of
said time, except to the extent that any such representation or warranty relates
solely to an earlier date;
 
(c)        The Borrower and its Restricted Subsidiaries shall be in compliance
with all of the terms and conditions hereof and of the other Loan Documents, and
no Default or Event of Default shall have occurred and be continuing or would
occur as a result of making such Borrowing;
 
(d)        After giving effect to the Borrowing the aggregate principal amount
of all Loans hereunder shall not exceed the lesser of (i) the Available
Borrowing Base or (ii) Commitments; and
 
(e)        Such Borrowing shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to any
Lender (including, without limitation, Regulation U of the Board of Governors of
the Federal Reserve System) as then in effect.
 
Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date of such Borrowing as to the facts
specified in subsections (a)-(d) of this Section 7.2.
 
Section 8.            Covenants.
 
Section 8.1.        Existence, Etc.  The Borrower will preserve and keep in
force and effect, and will cause each Subsidiary to preserve and keep in force
and effect, its legal existence and all licenses and permits necessary to the
proper conduct of its business.

 
-35-

--------------------------------------------------------------------------------

 
 
Section 8.2.        Insurance.  The Borrower will maintain, and will cause each
Subsidiary to maintain, insurance coverage by financially sound and reputable
insurers accorded a rating of A or better by A.M. Best Company, Inc. (the “Best
Rating”) at the time of the issuance of any such policy and in such forms and
amounts and against such risks as are customary for corporations of established
reputation engaged in the same or a similar business and owning and operating
similar properties with each such policy requiring renewal of such policy at
intervals of no greater than one year from the date of issuance or renewal
thereof; provided, however, that if during the term of any such insurance policy
the rating accorded any insurer shall be less than a Best Rating of A, the
Borrower will, on the date of renewal of any such policy (or, if such change in
rating shall occur within 90 days prior to such renewal date, within 90 days of
the date of such change in rating), obtain such insurance policy from an insurer
accorded a Best Rating of A or better.
 
Section 8.3.        Taxes, Claims for Labor and Materials.  The Borrower will
promptly pay and discharge, and will cause each Subsidiary promptly to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon the Borrower or such Subsidiary, respectively, or upon or in respect of all
or any part of the property or business of the Borrower or such Subsidiary
(including, but not limited to the Collateral), all trade accounts payable in
accordance with usual and customary business terms, and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of the Borrower or such Subsidiary (including, but not limited to the
Collateral); provided the Borrower or such Subsidiary shall not be required to
pay any such tax, assessment, charge, levy, account payable or claim if (a) the
validity, applicability or amount thereof is being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
any property of the Borrower or such Subsidiary or any material interference
with the use thereof by the Borrower or such Subsidiary, and (b) the Borrower or
such Subsidiary shall set aside on its books reserves adequate in accordance
with GAAP with respect thereto.
 
Section 8.4.        Compliance with Laws; OFAC.  (a) Compliance with Laws.  The
Borrower will promptly comply, and will cause each Subsidiary to comply, with
all laws, ordinances or governmental rules and regulations to which it is
subject, including without limitation, ERISA and all Environmental Legal
Requirements the violation of which could, individually or in the aggregate,
materially and adversely affect the properties (including the Collateral),
business, prospects, profits or condition of the Borrower and its Subsidiaries
or could, individually or in the aggregate, result in any lien or charge upon
any property of the Borrower or any Subsidiary.
 
(b)     OFAC. The Borrower shall at all times comply with the requirements of
all OFAC Sanctions Programs to the extent applicable to the Borrower and shall
cause each of its Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs to the extent applicable to such Subsidiary. The Borrower
shall provide the Administrative Agent and the Lenders any information regarding
the Borrower, its Affiliates, and its Subsidiaries requested by Administrative
Agent or the Lenders necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs; subject however, in the case
of Affiliates, to the Borrower’s ability to provide information applicable to
them.  If the Borrower obtains actual knowledge or receives any written notice
that the Borrower, any Affiliate or any Subsidiary is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower shall promptly
(i) give written notice to the Administrative Agent and the Lenders of such OFAC
Event, and (ii) comply with all applicable laws with respect to such OFAC Event
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Borrower hereby authorizes and consents to the Administrative
Agent and the Lenders taking any and all steps the Administrative Agent or the
Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

 
-36-

--------------------------------------------------------------------------------

 
 
Section 8.5.        Maintenance, Etc.  The Borrower will maintain, preserve and
keep, and will cause each Subsidiary to maintain, preserve and keep, its
properties which are used or useful in the conduct of its business (whether
owned in fee or a leasehold interest) in good repair and working order (ordinary
wear and tear excepted) and from time to time will make all necessary repairs,
replacements, renewals and additions so that at all times the efficiency thereof
shall be maintained.
 
Section 8.6.        Nature of Business.  Neither the Borrower nor any Restricted
Subsidiary will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Restricted Subsidiaries (including, but not limited to, the
Insurance Subsidiary) would be substantially changed from the general nature of
the business engaged in by the Borrower and its Restricted Subsidiaries on the
date of this Agreement.  
 
Section 8.7.        Consolidated Net Worth.  The Borrower will at all times keep
and maintain Consolidated Net Worth at an amount not less than the Minimum Net
Worth.  For purposes of this Section, “Minimum Net Worth” (a) for the fiscal
quarter of the Borrower ending March 31, 2010, shall be $300,000,000 and (b) for
each fiscal quarter thereafter shall be the sum of the Minimum Net Worth for the
immediately preceding fiscal quarter plus 50% of Consolidated Net Income for
such fiscal quarter (but without deduction in the case of any deficit in
Consolidated Net Income for such fiscal quarter).
 
Section 8.8.        Fixed Charge Coverage Ratio; Loan Loss Reserves; Excess
Borrowing Availability.  (a) Fixed Charge Coverage Ratio.  The Borrower will at
the end of each fiscal quarter have a ratio of Net Income Available for Fixed
Charges to Fixed Charges for each period of four consecutive fiscal quarters
then ending at not less than 2.5 to 1.0.   
 
(b)     Loan Loss Reserves.  As of the end of each fiscal quarter, the
Borrower’s provision for loan losses for the four fiscal quarters then ending
shall equal or exceed the net loan charge off for the corresponding period.
 
(c)     Excess Borrowing Availability.  Commencing April 1, 2011, and at all
times thereafter so long as any Senior Subordinated Convertible Notes remains
outstanding, Excess Borrowing Availability shall not be less than the principal
balance of the Senior Subordinated Convertible Notes.
 
Section 8.9.        Permitted Indebtedness. The Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, issue, assume or permit to
exist any Indebtedness for Borrowed Money other than:

 
-37-

--------------------------------------------------------------------------------

 
 
(a)        the Obligations hereunder and the Subsidiary Guaranty Agreement
relating thereto;
 
(b)        Second Lien Subordinated Debt (including any Restricted Subsidiary
(other than the Insurance Subsidiary) guaranty relating thereto) in an aggregate
principal amount not to exceed $75,000,000, less repayments thereof from time to
time in accordance with its terms and the Intercreditor Agreement;
 
(c)        unsecured Subordinated Debt;
 
(d)        debt incurred in connection with permitted Fixed Asset Financing;
 
(e)        unsecured Indebtedness for Borrowed Money owing between the Borrower
and its Restricted Subsidiaries in the ordinary course of business, provided
that the aggregate amount of Indebtedness for Borrowed Money at any one time
owing either by or to the Insurance Subsidiary shall not exceed $1,000,000; and
 
(f)        other unsecured Indebtedness for Borrowed Money to any Person (other
than to the Borrower or another Restricted Subsidiary) in an aggregate amount
for the Borrower and all Restricted Subsidiaries not exceeding $5,000,000 at any
time outstanding.
 
Section 8.10.      Limitations on Indebtedness. The Borrower will not at any
time permit:
 
(a)        The aggregate unpaid principal amount of Total Debt, on a
consolidated basis, to exceed 325% of Consolidated Adjusted Net Worth; and
 
(b)        The aggregate unpaid principal amount of Subordinated Debt to exceed
100% of Consolidated Adjusted Net Worth.
 
Section 8.11.      Limitation on Liens.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, assume or suffer to exist any Lien
upon any of its Property (including, but not limited to, the Collateral),
whether now owned or hereafter acquired; provided, however, that the foregoing
restriction and limitation shall not apply to the following Liens:
 
(a)        Liens created under the Collateral Documents;
 
(b)        Liens existing as of the date hereof and reflected on Schedule 8.11
hereto;
 
(c)        Liens existing on property at the time acquired by the Borrower or
any Restricted Subsidiary thereof or existing on the property of a corporation
at the time it becomes a Restricted Subsidiary, or placed upon property within
120 days after the date of acquisition thereof by the Borrower or any Restricted
Subsidiary to secure a portion of the purchase price thereof, but only if
(i) such Lien shall attach solely to the property acquired, purchased or
constructed and (ii) such Lien does not exceed the lesser of the fair market
value or cost of such property;

 
-38-

--------------------------------------------------------------------------------

 
 
(d)       Liens constituting renewals, extensions or refundings of Liens
permitted by clause (b) or (c) above, provided that the principal amount of the
Indebtedness secured by any such new Lien does not exceed the principal amount
of the Indebtedness being renewed, extended or refunded at the time of renewal,
extension or refunding thereof and that such new Lien attaches only to the same
property theretofore subject to such earlier Lien;
 
(e)       Liens securing taxes, assessments or governmental charges or levies,
or the claims or demands of materialmen, mechanics, carriers, workmen,
repairmen, warehousemen, landlords and other like persons, provided that payment
thereof is not at the time required by Section 8.3 hereof;
 
(f)       other Liens incidental to the conduct of its business or the ownership
of its property and assets when not incurred in connection with the borrowing of
money or the obtaining of advances of credit, and which do not in the aggregate
materially detract from the value of its property or assets, or materially
impair the use thereof in the operation of its business;
 
(g)       attachment, judgment and other similar Liens arising in connection
with court proceedings, provided that (i) execution or other enforcement of such
Liens is effectively stayed, (ii) the claims secured thereby are being actively
contested in good faith by appropriate proceedings, (iii) adequate reserves in
conformity with GAAP have been provided on the books of the Borrower or such
Restricted Subsidiary, and (iv) the aggregate amount of the liabilities of the
Borrower and all Restricted Subsidiaries so secured, including interest and
penalties thereon, shall not be in excess of $100,000 at any one time
outstanding;
 
(h)       Liens granted to secure the Fixed Asset Financing, provided that such
Liens (x) only extend to the fixed assets acquired with the proceeds of such
Fixed Asset Financing, (y) only secure the original purchase price of such fixed
assets, as reduced by repayments thereon, and (z) do not extend to or cover any
other Property of the Borrower or any Subsidiary; and
 
(i)        Liens securing the Second Lien Subordinated Debt permitted by
Section 8.9 hereof, but only so long as such Liens remain subject to the terms
of the Intercreditor Agreement.
 
Section 8.12.      Subordinated Debt.  (a) The Obligations shall at all times
constitute “Senior Debt” or “Senior Indebtedness” (or words of like import)
under any indenture, instrument, or agreement relating to any Subordinated Debt
(including, without limitation, the Second Lien Subordinated Debt and the Senior
Subordinated Convertible Notes).  In addition, the Obligations shall at all
times constitute “Designated Senior Indebtedness” (or words of like import)
under the Senior Subordinated Convertible Notes Indenture (or any indenture,
agreement, or instrument entered into in connection with any permitted
refinancing or replacement thereof), and the Administrative Agent shall be
designated in the Senior Subordinated Convertible Notes Indenture (or any
indenture, agreement, or instrument entered into in connection with any
permitted refinancing or replacement thereof) as being permitted to give payment
blockage notice(s) thereunder on behalf of the Lenders.  

 
-39-

--------------------------------------------------------------------------------

 
 
(b)     Except as otherwise specified below, the Borrower shall not (i) amend or
modify any of the terms or conditions relating to Subordinated Debt, (ii) make
any voluntary prepayment of Subordinated Debt or effect any voluntary redemption
thereof, (iii) make any cash payments in connection with any conversion of any
such Subordinated Debt, or (iv) make any payment on account of Subordinated Debt
which is prohibited under the terms of any instrument or agreement subordinating
the same to the Obligations.  Notwithstanding the foregoing, (x) with prior
written notice to the Administrative Agent and the Lenders, the Borrower may
agree to a decrease in the interest rate applicable thereto or to a deferral of
repayment of any of the principal of or interest on the Subordinated Debt beyond
the current due dates therefor or to any other amendment or modifications of any
Subordinated Debt not adverse to the Lenders (other than amendments or
modifications of the relevant subordination provisions thereof which requires
the affirmative consent of the Required Lenders), and (y) with prior written
notice to the Administrative Agent and the Lenders (which notice may be given
the same day as the anticipated consummation of the transaction addressed in the
notice), the Borrower may voluntarily prepay, redeem, or repurchase all or any
part of outstanding Subordinated Debt if at the time of any such payment and
after giving effect thereto no Default or Event of Default exists, which notice
shall be accompanied by a duly executed officer's certificate (in form and
substance acceptable to the Administrative Agent) certifying the amount of the
Subordinated Debt to be voluntarily prepaid, redeemed, or repurchased, the
payment or purchase price thereof, and that at the time of any such payment and
after giving effect thereto no Default or Event of Default exists.  In the event
any “fundamental change” (as defined in the Senior Subordinated Convertible
Notes Indenture or any indenture, instrument, or agreement entered into in
connection with any Subordinated Debt that constitutes a permitted refinancing
or replacement thereof) occurs or any other event occurs or condition exists
which requires the Borrower to prepay, redeem, or repurchase all or any part of
outstanding Subordinated Debt prior to its originally scheduled maturity and/or
pay cash in connection with any conversion of any Senior Subordinated
Convertible Notes (or any Subordinated Debt that constitutes a permitted
refinancing or replacement thereof), the Borrower shall provided written notice
of such “fundamental change,” event, or condition to the Administrative Agent
and the Lenders at the time it gives (or is required to give) notice thereof to
the holders of the relevant Subordinated Debt (or in the case of a conversion,
promptly after receipt of a notice of conversion) and, so long as no Default or
Event of Default exists at the time of any such payment or would arise after
giving effect thereto, the Borrower shall also be permitted hereby to make such
payment (it being understood and agreed that if prior to making any such payment
or after giving effect thereto a Default or Event of Default exists or would
arise, then the “fundamental change,” event, or condition giving rise to such
required payment shall constitute an Event of Default for all purposes of this
Agreement).
 
Section 8.13.      Mergers, Consolidations and Sales or Transfers of
Assets.  (a)  The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any transaction of merger or consolidation or
transfer, sell, assign, lease, or otherwise dispose of all or a substantial part
of its properties or assets to any Person, except that:

 
-40-

--------------------------------------------------------------------------------

 
 
(1)       any Restricted Subsidiary may merge or consolidate with or into the
Borrower or any other Restricted Subsidiary (other than the Insurance
Subsidiary) so long as in any merger or consolidation involving the Borrower,
the Borrower shall be the surviving or continuing corporation;
 
(2)       the Borrower may merge or consolidate with any other Person provided
that (i) the Borrower shall be the surviving and continuing corporation; and
(ii) at the time of such consolidation or merger and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
 
(3)       any Restricted Subsidiary may sell or convey all or substantially all
of its assets to the Borrower or to another Restricted Subsidiary (other than
the Insurance Subsidiary); and
 
(4)       the Borrower or any Restricted Subsidiary may sell all or a
substantial part of the assets of the Borrower and its Restricted Subsidiaries
pursuant to, and in compliance with, Section 10.4 of the Company Security
Agreement and Section 10.4 of the Subsidiary Security Agreement.
 
(b)     The Borrower will not permit any Restricted Subsidiary to issue or sell
any shares of stock of any class or any partnership interest, membership
interest or other equity interest of any type (including for the purposes of
this Section 8.13, any warrants, rights or options to purchase or otherwise
acquire any such equity interest or other Securities exchangeable for or
convertible into any such equity interest) of such Restricted Subsidiary to any
Person other than the Borrower or a Restricted Subsidiary (other than the
Insurance Subsidiary), except for the purpose of qualifying directors.
 
(c)     The Borrower will not sell, transfer, or otherwise dispose of any shares
of stock, partnership interest, membership interest or other equity interest in
any Restricted Subsidiary (except (i) to qualify directors and (ii) the pledge
of the Pledged Collateral under the Company Security Agreement and any transfer
or sale thereof pursuant to, and in compliance with, Section 10.4 of the Company
Security Agreement) or any Indebtedness of any Restricted Subsidiary, and will
not permit any Restricted Subsidiary to sell, transfer or otherwise dispose of
(except (i) to the Borrower or a Restricted Subsidiary or (ii) the pledge of the
Pledged Collateral under the Subsidiary Security Agreement and any transfer or
sale thereof pursuant to, and in compliance with, Section 10.4 of the Subsidiary
Security Agreement) any such shares of stock, partnership interest, membership
interest or other equity interest or any Indebtedness of any other Restricted
Subsidiary, unless:
 
(1)       simultaneously with such sale, transfer, or disposition, all such
interests and all Indebtedness of such Restricted Subsidiary at the time owned
by the Borrower and by every other Restricted Subsidiary shall be sold,
transferred or disposed of as an entirety;

 
-41-

--------------------------------------------------------------------------------

 
 
(2)       the Board of Directors of the Borrower shall have determined, as
evidenced by a resolution thereof, that the retention of such interest and
Indebtedness is no longer in the best interests of the Borrower or the Lenders;
 
(3)       such interest and Indebtedness is sold, transferred or otherwise
disposed of to a Person, for a cash consideration and on terms reasonably deemed
by the Board of Directors to be adequate and satisfactory;
 
(4)       the Restricted Subsidiary being disposed of shall not have any
continuing investment in the Borrower or any other Restricted Subsidiary not
being simultaneously disposed of; and
 
(5)       such sale or other disposition does not involve a substantial part (as
hereinafter defined) of the assets of the Borrower and its Restricted
Subsidiaries.
 
(d)     As used in this Section 8.13, in the case of the sale, lease or other
disposition of any assets, such assets shall be deemed to be a “substantial
part” of the assets of the Borrower and its Restricted Subsidiaries if (x) such
assets, together with all other assets (i) sold, leased or otherwise disposed of
by the Borrower and its Restricted Subsidiaries or (ii) subject to any waiver or
supplemental agreement of the Company Security Agreement or the Subsidiary
Security Agreement, in each case during the period of 12 months ending with the
date of such sale, lease or disposition, contributed more than 15% of EBIT of
the Borrower and its Restricted Subsidiaries determined as of the end of the
fiscal year immediately preceding such sale or disposition, or (y) the book
value of such assets, when added to the book value of all other assets of the
Borrower and its Restricted Subsidiaries (i)  sold or otherwise disposed of by
the Borrower and its Restricted Subsidiaries or (ii) subject to any waiver or
supplemental agreement of the Company Security Agreement or the Subsidiary
Security Agreement, in each case, during the period of 12 months ending with the
date of such sale or disposition, exceeds 10% of the book value of all
Receivables determined as of the end of the fiscal year immediately preceding
such sale or disposition.
 
(e)     Nothing in this Section 8.13 shall prohibit the Borrower from
transferring, selling, assigning, leasing, subleasing or otherwise disposing of
an insubstantial part of its properties or assets, excluding Receivables of the
Borrower and its Restricted Subsidiaries, to any Person from time to time, in
the ordinary course.
 
Section 8.14.      Lease-Backs.  The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any arrangements, directly or indirectly,
with any Person, whereby the Borrower or any Restricted Subsidiary shall sell or
transfer any Property, whether now owned or hereafter acquired, used or useful
in their respective businesses in connection with the rental or lease of the
Property so sold or transferred or of other Property which the Borrower or any
Restricted Subsidiary intends to use for substantially the same purpose or
purposes as the Property so sold or transferred.

 
-42-

--------------------------------------------------------------------------------

 
 
Section 8.15.      Guaranties.  The Borrower will not and will not permit any
Restricted Subsidiary to become or be liable in respect of any Guaranty except:
(a) Guaranties of the Borrower which are limited in amount to a stated maximum
dollar exposure and are permitted under Sections 8.9 and 8.10, (b) the
Subsidiary Guaranty Agreement, and (c) Guaranties by any Restricted Subsidiary
(other than the Insurance Subsidiary) of the Second Lien Subordinated Debt, so
long as such Guaranties are at all times subject to the Intercreditor Agreement.
 
Section 8.16.      Limitation on Restrictions.  Except as provided herein or in
the instruments and documents evidencing the Second Lien Subordinated Debt or
otherwise relating thereto which are at all times subject to the Intercreditor
Agreement, the Borrower shall not and shall not permit any of its Restricted
Subsidiaries directly or indirectly to create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Restricted Subsidiary to:  (1) pay dividends or make any
other distribution on any of such Restricted Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Restricted Subsidiary of the
Borrower; (2) pay any indebtedness owed to the Borrower or any other Restricted
Subsidiary; (3) make loans or advances to the Borrower or any other Restricted
Subsidiary; or (4) transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary.  The Borrower shall not enter into any indenture,
instrument, or other agreement for Indebtedness for Borrowed Money which
contains, or amend any terms of any such indenture, instrument, or agreement
which would result in any such indenture, instrument, or agreement having,
covenants or defaults more burdensome on the Borrower or any Restricted
Subsidiary than the covenants and defaults provided for in this Agreement and
the other Loan Documents.
 
Section 8.17.      Transactions with Affiliates.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into or be a party to, any
transaction or arrangement with any Affiliate (including without limitation, the
purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except in the ordinary course of and pursuant
to the reasonable requirements of the Borrower’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate.
 
Section 8.18.      Investments.  The Borrower will not, and will not permit any
Restricted Subsidiary to make any Investment except:
 
(a)       Investments in obligations of the United States of America (or any
agency thereof for which the full faith and credit of the United States of
America is pledged for the repayment of principal and interest thereof) maturing
in twelve months or less from the date of acquisition thereof;
 
(b)       certificates of deposit of any banking institution with combined
capital and surplus of at least $500,000,000, maturing in twelve months or less
from the date of acquisition thereof which, at the time of acquisition by the
Borrower or any Restricted Subsidiary, is accorded the rating of A or better by
S&P and A2 or better by Moody’s, or if S&P and/or Moody’s is no longer rating
any such certificates of deposit, then an equivalent rating by any other
nationally recognized credit rating agency of similar standing;

 
-43-

--------------------------------------------------------------------------------

 
 
(c)       Loans, advances and extensions of credit to or for the benefit of
consumer/borrowers in the ordinary course of business in accordance with
Section 8.6 hereof;
 
(d)       Investments by the Borrower or any Restricted Subsidiary in and to any
other Restricted Subsidiary provided, however, Investments by the Borrower or
any Restricted Subsidiary in and to the Insurance Subsidiary shall not from and
after January 1, 2010 exceed $750,000 in the aggregate;
 
(e)       Investments in commercial paper maturing in 270 days or less from the
date of issuance thereof which, at the time of acquisition by the Borrower or
any Restricted Subsidiary, is accorded the rating of P1 or better by S&P and A1
or better by Moody’s, or if S&P and/or Moody’s is no longer rating any such
commercial paper, then an equivalent rating by any other nationally recognized
credit rating agency of similar standing; or
 
(f)       Investments by the Borrower in option agreements or other convertible
bond hedging arrangements entered into substantially concurrently with the
issuance of the Senior Subordinated Convertible Notes (and on terms previously
disclosed in writing by the Borrower to the Lenders) and maintained solely for
purposes of hedging the Borrower’s obligation to issue common stock to the
holders of the Senior Subordinated Convertible Notes in connection with any
exercise of their conversion rights pursuant to the terms of the Senior
Subordinated Convertible Note Indenture; or
 
(g)       Investments by the Borrower in WAC de México, S.A. de C.V., SOFOM, ENR
and Servicios World Acceptance Corporation de México, S. de R.L. de C.V.
(collectively, the “Mexican Subsidiaries”) in an aggregate amount not to exceed
$60,000,000 at any one time outstanding; and
 
(h)       other Investments (in addition to those permitted in clauses (a)
through (g) above), including for purposes hereof Investments in all
Unrestricted Subsidiaries other than the Mexican Subsidiaries set forth in
subsection (g) above, provided that (i) the aggregate amount of Investments in
all Unrestricted Subsidiaries organized outside of the United States of America
(other than the Mexican Subsidiaries set forth in subsection (g) above) shall
not at any time exceed 3% of Consolidated Adjusted Net Worth and (ii) the
aggregate amount of all such other Investments (including Investments in
Unrestricted Subsidiaries other than the Mexican Subsidiaries set forth in
subsection (g) above) shall not at any time exceed 10% of Consolidated Adjusted
Net Worth.
 
Section 8.19.      Termination of Pension Plans.  The Borrower will not and will
not permit any Subsidiary to withdraw from any Multiemployer Plan or permit any
employee benefit plan maintained by it to be terminated if such withdrawal or
termination could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) or the imposition of a Lien on any Property of
the Borrower or any Subsidiary pursuant to Section 4068 of ERISA.

 
-44-

--------------------------------------------------------------------------------

 
 
Section 8.20.      Reports and Rights of Inspection.  The Borrower will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full and correct entries will be made of all dealings or transactions of
or in relation to the business and affairs of the Borrower or such Subsidiary,
in accordance with GAAP consistently maintained (except for changes disclosed in
the financial statements furnished to the Lenders pursuant to this Section 8.20
and concurred in by the independent public accountants referred to in
paragraph (b) hereof), and will furnish to each Lender, the Administrative Agent
and the Collateral Agent (in duplicate if so specified below or otherwise
requested):
 
(a)       Quarterly Statements.  As soon as available and in any event within
45 days after the end of each quarterly fiscal period (except the last) of each
fiscal year, a copy of:
 
(1)          consolidated and consolidating balance sheets of the Borrower and
its Restricted Subsidiaries as of the close of such quarter and, in the case of
the consolidated balance sheets, setting forth in comparative form the amount
for the corresponding period of the preceding fiscal year,
 
(2)          consolidated and consolidating statements of income and retained
earnings of the Borrower and its Restricted Subsidiaries for the portion of the
fiscal year ending with such quarter and, in the case of the consolidated
statements of income and retained earnings, setting forth in comparative form
the amount for the corresponding period of the preceding fiscal year,
 
(3)          consolidated and consolidating statements of changes in financial
position of the Borrower and its Restricted Subsidiaries for the portion of the
fiscal year ending with such quarter and, in the case of the consolidated
statements of changes in financial position, setting forth in comparative form
the amount for the corresponding period of the preceding fiscal year, and
 
(4)          consolidated and consolidating statements of cash flows of the
Borrower and its Restricted Subsidiaries for the portion of the fiscal year
ending with such quarter and, in the case of the consolidated statements of cash
flows, setting forth in comparative form the consolidated figures for the
corresponding period of the preceding fiscal year,
 
all in reasonable detail and certified as complete and correct, by an authorized
financial officer of the Borrower;
 
(b)       Annual Statements.  As soon as available and in any event within 120
days after the close of each fiscal year of the Borrower, a copy of:
 
(1)          consolidated and consolidating balance sheets of the Borrower and
its Restricted Subsidiaries as of the close of such fiscal year,

 
-45-

--------------------------------------------------------------------------------

 
 
(2)          consolidated and consolidating statements of income and retained
earnings and changes in financial position of the Borrower and its Restricted
Subsidiaries for such fiscal year, and
 
(3)          consolidated and consolidating statements of changes in cash flows
of the Borrower and its Restricted Subsidiaries for such fiscal year,
 
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion,
unqualified as to scope limitations imposed by the Borrower and otherwise
without qualification except as therein noted, thereon of a firm of independent
public accountants of recognized national standing selected by the Borrower to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP consistently applied (except for noted changes in
application in which such accountants concur) and present fairly the financial
condition of the Borrower and its Restricted Subsidiaries and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards and
accordingly, includes such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
 
(c)       Audit Reports.  Promptly upon receipt thereof, one copy of each
interim or special audit made by independent accountants of the books of the
Borrower or any Restricted Subsidiary and any written communications received
from such accountants and the Borrower’s response, if any, to such written
communications;
 
(d)       SEC and Other Reports.  Promptly upon their becoming available, one
copy of each financial statement, report, notice, proxy statement or statement
of additional information sent by the Borrower to stockholders generally and of
each regular or periodic report, and any registration statement or prospectus
filed by the Borrower or any Subsidiary with any securities exchange or the
Securities and Exchange Commission or any successor agency, and copies of any
orders in any proceedings to which the Borrower or any of its Subsidiaries is a
party, issued by any governmental agency, Federal or state, having jurisdiction
over the Borrower or any of its Subsidiaries;
 
(e)       Other Requested Information.  With reasonable promptness, (i) upon the
request of the Administrative Agent, books and records consisting of data tape
information and such other documentation and information as the Administrative
Agent may request and reports setting forth an aging of Receivables and detailed
delinquency report, in a form acceptable to the Administrative Agent, and
(ii) such other data and information as the Administrative Agent, the Collateral
Agent, or any Lender may reasonably request, including at the request of the
Administrative Agent ;

 
-46-

--------------------------------------------------------------------------------

 
 
(f)       Officers’ Certificates.  Within the periods provided in paragraphs
(a) and (b) above, a certificate of an authorized financial officer of the
Borrower in the form of Exhibit F hereto (or in such other form acceptable to
the Administrative Agent) stating that such officer has reviewed the provisions
of this Agreement and setting forth:  (i) the information and computations (in
sufficient detail) required in order to determine whether the Borrower was in
compliance with the requirements of Sections 8.7 through Sections 8.18, both
inclusive, at the end of the period covered by the financial statements then
being furnished, and (ii) whether, to the best of such officer’s knowledge,
there existed as of the date of such financial statements and whether, to the
best of such officer’s knowledge, there exists on the date of the certificate or
existed at any time during the period covered by such financial statements any
Default or Event of Default and, if any such condition or event exists on the
date of the certificate, specifying the nature and period of existence thereof
and the action the Borrower is taking and proposes to take with respect thereto;
 
(g)       Accountant’s Certificates.  Within the period provided in
paragraph (b) above, a certificate of the accountants who render an opinion with
respect to such financial statements, stating that they have reviewed this
Agreement and stating further, whether in making their audit, such accountants
have become aware of any Default or Event of Default under any of the terms or
provisions of this Agreement insofar as any such terms or provisions pertain to
or involve accounting matters or determinations, and if any such condition or
event then exists, specifying the nature and period of existence thereof;
 
(h)       Unrestricted Subsidiaries.  Within the respective periods provided in
paragraph (b) above, financial statements of the character and for the dates and
periods as in said paragraph (b) provided covering each Unrestricted Subsidiary
(or groups of Unrestricted Subsidiaries on a consolidated basis);
 
(i)       Loan Loss Reserve Report.  On or before the twenty-fifth day of every
month, a loan loss reserve report with respect to the Borrower and its
Restricted Subsidiaries for the immediately preceding month in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders;
 
(j)       Loan Charge-off Recovery Report.  On or before the twenty-fifth day of
every month, a loan charge-off recovery report with respect to the Borrower and
its Restricted Subsidiaries for the prior month in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders;
 
(k)       Borrowing Base Certificate.  On or before the twenty-fifth day of
every month, a Borrowing Base Certificate substantially in the form attached
hereto as Exhibit E calculated as of the last day of the immediately preceding
month duly signed by the Borrower’s chief financial officer or such other
officer of the Borrower acceptable to the Administrative Agent;
 
(l)       Annual Budget.  As soon as available, and in any event within 90 days
after the close of each fiscal year of the Borrower, a copy of the Borrower’s
consolidated annual budget for the current fiscal year, such annual budget to
show the Borrower’s projected consolidated revenues, expenses, and balance sheet
on month-by-month basis, such annual budget to be in reasonable detail prepared
by the Borrower and in form reasonably satisfactory to the Administrative Agent
and the Required Lenders;


 
-47-

--------------------------------------------------------------------------------

 
 
(m)       Notice of Change of Control.  Promptly upon the occurrence of any
Change of Control, notice of such Change of Control; and
 
(n)       Subordinated Debt Deliveries and Notices.  Promptly upon issuance or
receipt, copies of all material reports, certificates and notices delivered by
the Borrower to the holders of any Subordinated Debt and copies of all material
notices or demands received by the Borrower from one or more holders of
Subordinated Debt.
 
Without limiting the foregoing, the Borrower will permit the Administrative
Agent, each Lender and the Collateral Agent (or such Persons as any Lender or
the Collateral Agent may designate) to visit and inspect, any of the properties
of the Borrower or any Subsidiary, to inspect any other Collateral, to examine
all their books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers, employees, and independent public
accountants (and by this provision the Borrower authorizes said accountants to
discuss with such Persons the finances and affairs of the Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested.  Any visitation, inspection or discussion shall be at the sole cost
and expense of the Borrower; provided, however, that prior to the occurrence of
a Default or Event of Default, the Borrower shall bear such costs and expenses
not more frequently than once per calendar year.
 
Section 8.21.     Post-Closing.  Within thirty (30) days following the Effective
Date, the Borrower shall have delivered to the Administrative Agent the original
stock certificate representing 100% of the equity interests of World Finance
Corporation of Wisconsin together with duly executed stock powers therefor in
form and substance acceptable to the Administrative Agent.
 
Section 9.            Events of Default and Remedies.
 
Section 9.1.        Events of Default.  Any one or more of the following shall
constitute an Event of Default:
 
(a)       Default shall occur in the payment of interest on any Loan or any
other sums (other than for principal on the Loan) required to be paid pursuant
to this Agreement or any other Loan Document when the same shall have become due
and such default shall continue for more than five days; or
 
(b)       Default shall occur in the making of any required prepayment of
principal on any of the Loans when due; or
 
(c)       Default shall occur in the making of any other payment of the
principal of any Loan at the expressed or any accelerated maturity date or at
any date fixed for prepayment; or

 
-48-

--------------------------------------------------------------------------------

 
 
(d)       Default shall occur in the observance or performance of any covenant
or agreement contained in Sections 8.7 through 8.18 hereof, both inclusive; or
 
(e)       The Borrower shall, without the prior written consent of the Required
Lenders, make any voluntary prepayment, or enter into any amendment changing any
payment due dates, on any Subordinated Debt except as permitted by this
Agreement; or
 
(f)       Default shall occur in the observance or performance of any other
provision of this Agreement or any other Loan Document which is not remedied
within 30 days after the earlier to occur of (i) the date on which such failure
shall first become known to any officer of the Borrower or (ii) the date on
which notice thereof is given to the Borrower; or
 
(g)       An “Event of Default” shall occur under any indenture, instrument, or
agreement setting forth the terms and conditions applicable to any Subordinated
Debt; or any subordination provision in any document or instrument (including,
without limitation, the Intercreditor Agreement) relating to any Subordinated
Debt or any Liens securing any Subordinated Debt shall cease to be in full force
and effect or any Person (including the holder of any Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision; or
 
(h)       Default by the Borrower or any Subsidiary of any of its obligations
under any interest rate, currency, commodity, or equity option or hedging
agreement (including any option or convertible bond hedging agreement entered
into in connection with the issuance of the Senior Subordinated Convertible
Notes); or
 
(i)       Default shall be made in the payment when due (whether by lapse of
time, by declaration, by call for redemption or otherwise) of the principal of
or interest or premium on any Indebtedness for Borrowed Money in excess of
$1,000,000 (other than the Loans) of the Borrower or any Subsidiary,
individually or in the aggregate, and such default shall continue beyond the
period of grace, if any, allowed with respect thereto; or
 
(j)       Default or the happening of any event shall occur under any indenture,
agreement, or other instrument under which any Indebtedness for Borrowed Money
in excess of $1,000,000 of the Borrower or any Subsidiary (other than this
Agreement or the Subsidiary Guaranty Agreement), individually or in the
aggregate, may be issued and such default or event shall continue for a period
of time sufficient to permit the acceleration of the maturity of any
Indebtedness for Borrowed Money of the Borrower or any Subsidiary outstanding
thereunder; or
 
(k)       Any representation or warranty made by the Borrower or any Restricted
Subsidiary herein or in any other Loan Document or made by the Borrower or any
Restricted Subsidiary in any statement or certificate furnished by the Borrower
or any Restricted Subsidiary in connection with the making of any Loans or
furnished by the Borrower or any Restricted Subsidiary pursuant hereto or
pursuant to any other Loan Document is untrue in any material respect as of the
date of the issuance or making thereof; or

 
-49-

--------------------------------------------------------------------------------

 
(l)       The Subsidiary Guaranty Agreement shall be held by a court of
competent jurisdiction to be invalid or unenforceable in whole or in part in any
respect or shall otherwise cease to be in full force and effect or the Borrower
or any Restricted Subsidiary takes any action for the purpose of repudiating or
rescinding any Loan Document or the obligations of the Borrower or any
Restricted Subsidiary, respectively, thereunder or the Borrower or any
Restricted Subsidiary declares that the obligations of the Borrower or any
Restricted Subsidiary under any Loan Document are unenforceable; or
 
(m)     The Collateral Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent the Liens purported to be created
thereby or, in the reasonable judgment of the Administrative Agent or the
Required Lenders, the practical realization of the benefits of the Liens
purported to be created thereby; or
 
(n)     Final judgment or judgments for the payment of money aggregating in
excess of $100,000 is or are outstanding against the Borrower or any Subsidiary
or against any property or assets of either and any one of such judgments has
remained unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a
period of 30 days from the date of its entry; or
 
(o)     The Borrower or any member of its Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of $100,000 which it shall
have become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or
notice of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $100,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Borrower or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Borrower or
any member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or
 
(p)      A custodian, trustee or receiver is appointed for the Borrower or any
Subsidiary or for the major part of the property of either and is not discharged
within 45 days after such appointment; or
 
(q)      The Borrower or any Subsidiary becomes insolvent or bankrupt, is
generally not paying its debts as they become due or makes an assignment for the
benefit of creditors, or the Borrower or any Subsidiary causes or suffers an
order for relief to be entered with respect to it under applicable Federal
bankruptcy law or applies for or consents to the appointment of a custodian,
trustee or receiver for the Borrower or such Subsidiary or for the major part of
the property of either; or
 
-50-

--------------------------------------------------------------------------------


 
(r)       Bankruptcy, reorganization, arrangement or insolvency proceedings, or
other proceedings for relief under any bankruptcy or similar law or laws for the
relief of debtors, are instituted by or against the Borrower or any Subsidiary
and, if instituted against the Borrower or any Subsidiary, are consented to or
are not dismissed within 60 days after such institution; or
 
(s)      any Change of Control shall occur.
 
Section 9.2.     Notice to Lenders.  When any Default or Event of Default
described in the foregoing Section 9.1 has occurred, or if any Lender or the
holder of any other evidence of Indebtedness of the Borrower gives any notice or
takes any other action with respect to a claimed default, the Borrower agrees to
give notice within three business days (except as otherwise specifically
provided herein) of such event to all Lenders, such notice to be in writing and
sent by registered or certified mail or by telegram.
 
Section 9.3.     Non-Bankruptcy Defaults.  When any Event of Default other than
those described in Sections (p), (q) or (r) of Section 9.1 hereof with respect
to the Borrower has occurred and is continuing, the Administrative Agent shall,
if so directed by the Required Lenders, by notice to the Borrower, take either
or both of the following actions:
 
(a)      terminate the remaining Commitments of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); and
 
(b)     declare the principal of and the accrued interest on all outstanding
Loans of the Borrower to be forthwith due and payable and thereupon all of said
Loans, including both principal and interest, shall be and become immediately
due and payable together with all other amounts payable under this Agreement and
the other Loan Documents without further demand, presentment, protest or notice
of any kind.
 
The Administrative Agent, after giving notice to the Borrower pursuant to this
Section 9.3, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.
 
Section 9.4.       Bankruptcy Defaults.  When any Event of Default described in
Sections (p), (q) or (r) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans, both for principal and
interest, shall immediately become due and payable together with all other
amounts payable under this Agreement and the other Loan Documents without
presentment, demand, protest or notice of any kind, and the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.
 
Section 9.5.       Expenses.  The Borrower agrees to pay to the Administrative
Agent and each Lender, or any other holder of any Obligations, all costs and
expenses incurred or paid by the Administrative Agent and such Lender or any
such holder, including reasonable attorneys’ fees and court costs, in connection
with any Default or Event of Default by the Borrower hereunder or in connection
with the enforcement of any of the terms hereof or of the other Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Restricted Subsidiary as a debtor).
 
-51-

--------------------------------------------------------------------------------


 
Section 10.       Change In Circumstances.
 
Section 10.1.       Change of Law.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time after the date hereof any
change in applicable law or regulation or in the interpretation thereof makes it
unlawful for any Lender to make or continue to maintain Eurodollar Loans or to
give effect to its obligations as contemplated hereby, such Lender shall
promptly give notice thereof to the Borrower, with a copy to the Administrative
Agent, and such Lender’s obligations to make or maintain Eurodollar Loans under
this Agreement shall terminate and shall not revive until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loan from such Lender by means of a Base Rate Loan from such Lender
that shall not be made ratably by the Lenders but only from such affected
Lender.
 
Section 10.2.       Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
 
(a)       the Administrative Agent advises the Borrower that deposits in United
States Dollars (in the applicable amounts) are not being offered to it in the
off-shore U.S. Dollar interbank market for such Interest Period, or
 
(b)       Lenders having 51% or more of the aggregate amount of the Commitments
advise the Administrative Agent that LIBOR as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Eurodollar Loans for such Interest Period,
 
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
 
Section 10.3.       Increased Cost and Reduced Return.  (a) If on or after the
date hereof the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:
 
-52-

--------------------------------------------------------------------------------


 
(i)       shall subject any Lender (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes or its obligation
to make Eurodollar Loans, or shall change the basis of taxation of payments to
any Lender (or its Lending Office) of the principal of or interest on its
Eurodollar Loans or any other amounts due under this Agreement in respect of its
Eurodollar Loans or its obligation to make Eurodollar Loans (except for changes
in the rate of tax on the overall net income of such Lender or its Lending
Office imposed by the jurisdiction in which such Lender’s principal executive
office or Lending Office is located); or
 
(ii)      shall impose, modify or deem applicable any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Eurodollar Loans any such requirement included in an
applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
shall impose on any Lender (or its Lending Office) or on the interbank market
any other condition affecting its Eurodollar Loans, its Notes or its obligation
to make Eurodollar Loans;
 
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under its Notes with respect thereto, by
an amount deemed reasonably and in good faith by such Lender to be material,
then, within fifteen (15) days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall be obligated to pay to such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction (computed commencing on the effective date of any
event mentioned herein).  Each Lender agrees to use its best efforts to give the
Borrower notice of the occurrence of any event mentioned herein.
 
(b)       If after the date hereof any Lender shall have determined that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital, or on the capital of any corporation controlling such
Lender, as a consequence of its obligations hereunder to a level below that
which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within fifteen (15) days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
 
-53-

--------------------------------------------------------------------------------


 
Section 10.4.       Lending Offices.  Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and  designate in a notice to the Borrower and
the Administrative Agent.
 
Section 10.5.       Discretion of Lender as to Manner of
Funding.  Notwithstanding any other provision of this Agreement, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if each
Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank market having a maturity corresponding to
such Loan’s Interest Period and bearing an interest rate equal to LIBOR for such
Interest Period.
 
Section 11.       The Administrative Agent.
 
Section 11.1.       Appointment and Authorization.  Each Lender hereby
irrevocably appoints Bank of Montreal its Administrative Agent under this
Agreement and the other Loan Documents and hereby authorizes the Administrative
Agent to take such action as Administrative Agent and on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. The Lenders expressly agree that
the Administrative Agent is not acting as a fiduciary of the Lenders in respect
of the Loan Documents, the Borrower or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein.
 
Section 11.2.       Administrative Agent and Affiliates.  The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
the same as though it were not an Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the Borrower as if it were not an Administrative Agent hereunder and
thereunder.
 
Section 11.3.       Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 9.2 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof.  The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein.  Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.3.  Upon the occurrence of
an Event of Default, the Administrative Agent shall instruct the Collateral
Agent to take such action to enforce its Lien on the Collateral and to preserve
and protect the Collateral as may be directed by the Required Lenders.  Unless
and until the Required Lenders give such direction, the Administrative Agent and
the Collateral Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders.  In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action in violation of applicable law or of any
provision of any Loan Document, and the Administrative Agent and the Collateral
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.  The
Administrative Agent shall be acting as an independent contractor hereunder and
nothing herein shall be deemed to impose on the Administrative Agent any
fiduciary obligations to the Lenders or the Borrower.
 
-54-

--------------------------------------------------------------------------------


 
Section 11.4.       Consultation with Experts.  The Administrative Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
 
Section 11.5.       Liability of Administrative Agent.  No Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing hereunder
or any other Loan Document; (ii) the performance or observance of any of the
covenants or agreements of the Borrower or any Subsidiary in any Loan Document;
(iii) the satisfaction of any condition specified in Section 7, except receipt
of items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness or genuineness of this Agreement or any other Loan
Document or any other instrument or writing furnished in connection herewith or
of the collectibility of the Obligations or the value, worth, priority, or
perfection of the Collateral or the Liens provided for by the Loan
Documents.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, request or statement (whether
written or oral) or other documents believed by it to be genuine or to be signed
by the proper party or parties and, in the case of legal matters, in relying on
the advice of counsel (including counsel for the Borrower).  The Administrative
Agent need not verify the worth or existence of the Collateral and may rely
exclusively on reports of the Borrower in computing the Borrowing Base.  The
Administrative Agent may treat the Lenders that are named herein as the holders
of the Loans and the indebtedness contemplated herein.
 
-55-

--------------------------------------------------------------------------------


 
Section 11.6.       Indemnification.  Each Lender shall, ratably in accordance
with its Commitments (or, if the Commitments have been terminated in whole,
ratably in accordance with its outstanding Loans), indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsels’ fees and disbursements), claim, demand, action,
loss, obligation, damages, penalties, judgments, suits or liability (except such
as result from the Administrative Agent’s gross negligence or willful
misconduct) that the Administrative Agent may suffer or incur in connection with
this Agreement or any other Loan Document or any action taken or omitted by the
Administrative Agent hereunder or thereunder.  The obligations of the Lenders
under this Section shall survive termination of this Agreement.  The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account, but
shall not be entitled to offset against amounts owed to the Administrative Agent
by any Lender arising outside of this Agreement and the other Loan Documents.
 
Section 11.7.       Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement or any other Loan Document.
 
Section 11.8.       Resignation of the Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may, with the prior written consent of the
Borrower (such consent not to be unreasonably withheld), resign at any time by
giving written notice thereof to the Lenders and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint, with the consent of the Borrower (such consent not to be
unreasonably withheld), a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank, or an Affiliate of a
commercial bank, having an office in the United States of America and having a
combined capital and surplus of at least $200,000,000.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent.
 
Section 11.9.       Designation of Additional Agents.  The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “co-agent,” “syndication agents,” “documentation agents,” “arrangers” or
other designations for purposes hereto, but such designation shall have no
substantive effect, and such Lenders and their Affiliates shall have no
additional powers, duties or responsibilities as a result thereof.
 
-56-

--------------------------------------------------------------------------------


 
Section 11.10.       Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
authorize the Collateral Agent to (a) release any Lien covering any Collateral
that is sold, transferred, or otherwise disposed of in accordance with the terms
and conditions of this Agreement and the relevant Collateral Documents
(including a sale, transfer, or disposition permitted by the terms of
Section 8.13 hereof or which has otherwise been consented to in accordance with
Section 12.11 hereof), (b) release or subordinate any Lien on Collateral
consisting of goods financed with purchase money indebtedness or under a Capital
Lease to the extent such purchase money indebtedness or Capitalized Lease
Obligation, and the Lien securing the same, are permitted by Sections 8.9, 8.10,
and 8.11 hereof, (c) reduce or limit the amount of the indebtedness secured by
any particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax, and (d) release Liens on the Collateral following termination or expiration
of the Commitments and payment in full in cash of the Obligations.
 
Section 11.11.       Collateral Agent. The Lenders and the Borrower acknowledge
and agree that Harris N.A. has been appointed to act as Collateral Agent
pursuant to the Loan Documents.  The Collateral Agent shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 11 with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Loan Documents as fully as if the term
“Administrative Agent”, as used in this Section 11, included the Collateral
Agent with respect to such acts or omissions and (ii) as additionally provided
in this Agreement and any of the other Loan Documents with respect to the
Collateral Agent.
 
Section 11.12.       Authorization to Enter into, and Enforcement of, the
Collateral Documents and Intercreditor Agreement.  The Collateral Agent is
hereby irrevocably authorized by each of the Lenders to execute and deliver the
Collateral Documents and the Administrative Agent and the Collateral Agent, as
applicable, are hereby irrevocably authorized by each of the Lenders to execute
and deliver the Intercreditor Agreement and any other subordination and/or
intercreditor agreement with respect to any Subordinated Debt on behalf of each
of the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents, the Intercreditor Agreement and such
other subordination and/or intercreditor agreements as the Administrative Agent
or the Collateral Agent considers appropriate, provided neither the
Administrative Agent not the Collateral Agent shall amend the Collateral
Documents, the Intercreditor Agreement or such other subordination and/or
intercreditor agreements unless such amendment is agreed to in writing by the
Required Lenders.  Each Lender acknowledges and agrees that it will be bound by
the terms and conditions of the Collateral Documents, the Intercreditor
Agreement and such other subordination and/or intercreditor agreements upon the
execution and delivery thereof by the Administrative Agent or the Collateral
Agent, as applicable.  Except as otherwise specifically provided for herein, no
Lender (or its Affiliates) other than the Administrative Agent or the Collateral
Agent, as applicable, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents, the Intercreditor Agreement or such
other subordination and/or intercreditor agreements; it being understood and
intended that no one or more of the Lenders (or their Affiliates) shall have any
right in any manner whatsoever to affect, disturb or prejudice the Lien of the
Collateral Agent under the Collateral Documents or the rights of the
Administrative Agent or any Collateral Agent set forth in Collateral Documents,
the Intercreditor Agreement or any other subordination and/or intercreditor
agreements by its or their action or to enforce any right thereunder, and that
all proceedings at law or in equity shall be instituted, had, and maintained by
the Administrative Agent or the Collateral Agent, as applicable, in the manner
provided for in the relevant Collateral Documents, Intercreditor Agreement or
such other subordination and/or intercreditor agreements  for the benefit of the
Lenders and their Affiliates.
 
-57-

--------------------------------------------------------------------------------


 
Section 11.13.       Hedging Liability.  By virtue of a Lender’s execution of
this Agreement or an assignment agreement pursuant to Section 12.10 hereof, as
the case may be, any Affiliate of such Lender with whom the Borrower or any
Restricted Subsidiary has entered into an agreement creating Hedging Liability
shall be deemed a Lender party hereto for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent or the Collateral
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Collateral and the
Subsidiary Guaranty Agreement as more fully set forth in Section 3.4 hereof.  In
connection with any such distribution of payments and collections, or any
request for the release of the Subsidiary Guaranty Agreement and the Collateral
Agent’s Liens in connection with the termination of the Commitments and the
payment in full of the Obligations, the Administrative Agent and the Collateral
Agent shall be entitled to assume no amounts are due to any Lender or its
Affiliate with respect to Hedging Liability unless such Lender has notified the
Administrative Agent and the Collateral Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution or payment
or release of Subsidiary Guaranty Agreement and Liens.  
 
Section 12.       Miscellaneous.
 
Section 12.1.       Withholding Taxes.  (a) Payments Free of
Withholding.  Except as otherwise required by law and subject to Section 12.1(b)
hereof, each payment by the Borrower under this Agreement or the other Loan
Documents shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient) imposed by
or within the jurisdiction in which the Borrower is domiciled, any jurisdiction
from which the Borrower makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein.  If any such withholding is
so required, the Borrower shall make the withholding, pay the amount withheld to
the appropriate governmental authority before penalties attach thereto or
interest accrues thereon, and forthwith pay such additional amount as may be
necessary to ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrower shall
reimburse the Administrative Agent or such Lender for that payment on demand in
the currency in which such payment was made.  If the Borrower pays any such
taxes, penalties or interest, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to the Lender or Administrative Agent
on whose account such withholding was made (with a copy to the Administrative
Agent if not the recipient of the original) on or before the thirtieth day after
payment.
 
-58-

--------------------------------------------------------------------------------


 
(b)       U.S. Withholding Tax Exemptions.  Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date hereof
or, if later, the date such financial institution becomes a Lender hereunder,
two duly completed and signed copies of (i) either Form W-8 BEN (relating to
such Lender and entitling it to a complete exemption from withholding under the
Code on all amounts to be received by such Lender, including fees, pursuant to
the Loan Documents and the Obligations) or Form W-8 ECI (relating to all amounts
to be received by such Lender, including fees, pursuant to the Loan Documents
and the Obligations) of the United States Internal Revenue Service or (ii)
solely if such Lender is claiming exemption from United States withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8 BEN, or any successor form prescribed by the
Internal Revenue Service, and a certificate representing that such Lender is not
a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code).  Thereafter and from time
to time, each Lender shall submit to the Borrower and the Administrative Agent
such additional duly completed and signed copies of one or the other of such
Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender and (ii) required under then-current United
States law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents or the Obligations.  Upon the request of
the Borrower or the Administrative Agent, each Lender that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent a certificate to the effect that it
is such a United States person.
 
(c)       Inability of Lender to Submit Forms.  If any Lender determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 12.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.
 
Section 12.2.       No Waiver of Rights.  No delay or failure on the part of the
Administrative Agent or any Lender or on the part of the holder or holders of
any Obligations in the exercise of any power or right shall operate as a waiver
thereof or as an acquiescence in any default, nor shall any single or partial
exercise thereof preclude any other or further exercise of any other power or
right.  The rights and remedies hereunder of the Administrative Agent and the
Lenders and of the holder or holders of any Obligations are cumulative to, and
not exclusive of, any rights or remedies which any of them would otherwise have.
 
-59-

--------------------------------------------------------------------------------


 
Section 12.3.       Non-Business Day.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
 
Section 12.4.       Documentary Taxes.  The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.  
 
Section 12.5.       Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
 
Section 12.6.       Survival of Indemnities.  All indemnities and all other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans, including, but not
limited to, Section 2.10 and Section 10.3 hereof, shall survive the termination
of this Agreement and the payment of the Obligations.
 
Section 12.7.       Sharing of Set-Off.  Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise (“Set-off”),
on any of the Obligations outstanding under this Agreement in excess of its
ratable share of payments on all Obligations then outstanding to the Lenders,
then such Lender shall purchase for cash at face value, but without recourse,
ratably from each of the other Lenders such amount of the Obligations held by
each such other Lender (or interest therein) as shall be necessary to cause such
Lender to share such excess payment ratably with all the other Lenders;
provided, however, that if any such purchase is made by any Lender, and if such
excess payment or part thereof is thereafter recovered from such purchasing
Lender, the related purchases from the other Lenders shall be rescinded ratably
and the purchase price restored as to the portion of such excess payment so
recovered, but without interest.  Each Lender’s ratable share of any such
Set-off shall be determined by the proportion that the aggregate amount of Loans
then due and payable to such Lender bears to the total aggregate amount of the
Loans then due and payable to all the Lenders.
 
-60-

--------------------------------------------------------------------------------


 
Section 12.8.       Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower or the Administrative Agent shall be
addressed to its respective address or telecopier number set forth below:

   
to the Borrower:
    
World Acceptance Corporation
108 Frederick Street
Greenville, South Carolina  29607-2532
Attention:       Chief Financial Officer
Telephone:     (864) 298-9800
Telecopy:       (864) 298-9810
to the Administrative Agent:
  
Bank of Montreal
111 West Monroe Street
Chicago, Illinois  60603
Attention:       Michael S. Cameli
Telephone:     (312) 461-2396
Telecopy:       (312) 765-8353

 
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Sections 1 and 2 hereof shall be effective only upon
receipt.
 
Section 12.9.       Counterparts.  This Agreement may be executed in any number
of counterparts, and by the different parties on different counterparts, each of
which when executed shall be deemed an original but all such counterparts taken
together shall constitute one and the same instrument.
 
Section 12.10.     Successors and Assigns.  This Agreement shall be binding upon
the Borrower and its successors and assigns, and shall inure to the benefit of
each of the Lenders and the benefit of their respective successors and assigns,
including any subsequent holder of any Obligations; provided, however, that the
Borrower may not assign any of its rights or obligations hereunder without the
written consent of all of the Lenders.
 
Section 12.11.     Participants.  Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and/or Commitments held by such
Lender at any time and from time to time to one or more other Persons without
the consent of the Borrower; provided that no such participation shall relieve
any Lender of any of its obligations under this Agreement, and, provided,
further that no such participant shall have any rights under this Agreement
except as provided in this Section, and the Administrative Agent shall have no
obligation or responsibility to such participant.  Any agreement pursuant to
which such participation  is granted shall provide that the granting Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest.  Any party to which
such a participation has been granted shall have the benefits of Section 2.10
and Section 10.3 hereof.  
 
-61-

--------------------------------------------------------------------------------


 
Section 12.12.       Assignments.  (a) Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
 
(i)       Minimum Amounts.  (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in subsection (a)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Effective
Date” is specified in the Assignment and Acceptance, as of the Effective Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld,
conditioned, or delayed);
 
(ii)       Proportionate Amounts.Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and the Commitment
assigned.
 
(iii)      Required Consents.No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:
 
(a)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and
 
(b)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.
 
-62-

--------------------------------------------------------------------------------


 
(iv)      Assignment and Acceptance.The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)       No Assignment to Borrower or Parent.  No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.
 
(vi)      No Assignment to Natural Persons.No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.
 
(b)       Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(c)       Any Lender may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.  
 
-63-

--------------------------------------------------------------------------------


 
Section 12.13.       Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, (c) if the rights or duties of the Administrative Agent are affected
thereby, the Administrative Agent, as applicable, and (d) if the rights or
duties of the Collateral Agent are affected thereby, the Collateral Agent;
provided that:
 
(i)       no amendment or waiver pursuant to this Section shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for  any scheduled payment of any principal of or
interest (other than interest pursuant to Section 2.7, the waiver of which shall
require the consent of only the Required Lenders) on any Loan or of any fee
payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan or other credit hereunder; and
 
(ii)      no amendment or waiver pursuant to this Section shall, unless signed
by each Lender, extend the Termination Date, change the provisions of this
Section or Sections 2.11 or 2.12, the definition of Defaulting Lender,
Defaulitng Lender Excess, Defualting Lender Period, and Required Lenders, or the
provisions of Section 9.4, release any material guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder.
 
Section 12.14.       Non-Reliance on Margin Stock.  Each of the Lenders
represents to the Administrative Agent and to each of the other Lenders that it
in good faith is not relying upon any Margin Stock as collateral in the
extension or maintenance of the credit provided for in this Agreement.
 
Section 12.15.       Fees and Indemnification.  (a) The Borrower agrees to pay
the reasonable fees and disbursements of counsel to the Administrative Agent and
the Collateral Agent in connection with the preparation and execution of this
Agreement and the other Loan Documents, and any amendment, waiver or consent
related hereto, whether or not the transactions contemplated herein are
consummated.
 
(b)       The Borrower further agrees to indemnify the Administrative Agent,
each Lender, and any security trustee or collateral agent therefore (including
the Collateral Agent), and their respective directors, officers, employees,
agents, financial advisors, and consultants (each such Person being called an
“Indemnitee”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee and all reasonable expenses of
litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan, other
than those which arise from the gross negligence or willful misconduct of the
party claiming indemnification.  The Borrower, upon demand by the Administrative
Agent, the Collateral Agent, or a Lender at any time, shall reimburse the
Administrative Agent, the Collateral Agent, or such Lender for any legal or
other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.
 
-64-

--------------------------------------------------------------------------------


 
Section 12.16.       Set-off.  In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, upon the occurrence of any Event of Default, with the prior
written consent of the Administrative Agent, each Lender and each subsequent
holder of any Obligation, and each of their respective affiliates, is hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set-off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever currency
denominated, but not including trust accounts) and any other indebtedness at any
time held or owing by that Lender, subsequent holder, or affiliate, to or for
the credit or the account of the Borrower, whether or not matured, against and
on account of the Obligations of the Borrower to that Lender or subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender or subsequent holder shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
and other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.
 
Section 12.17.       Governing Law.  This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto and thereto, shall be construed and determined in accordance with
the internal laws of the State of Illinois.
 
Section 12.18.       Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 12.19.       Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded hereby.
 
Section 12.20.       Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
 
-65-

--------------------------------------------------------------------------------


 
Section 12.21.       Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any of Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
 
Section 12.22.       Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.   Nothing contained herein shall be deemed or construed to permit any
act or omission which is prohibited by the terms of any Collateral Document, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents.
 
Section 12.23.       Lender’s Obligations Several.  The obligations of the
Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.
 
-66-

--------------------------------------------------------------------------------


 
Section 12.24.       Submission to Jurisdiction; Waiver of Jury Trial.  The
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby.  The Borrower irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  The Borrower, the Administrative Agent and
each Lender hereby irrevocably waives any and all right to trial by jury in any
legal proceeding arising out of or relating to any Loan Document or the
transactions contemplated thereby.
 
Section 12.25.       USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
 
Section 12.26.       Confidentiality.  Each of the Administrative Agent and the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Loans or Commitments hereunder, or (j) to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j). For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries or from any other Person
on behalf of the Borrower or any of the Subsidiaries.
 
-67-

--------------------------------------------------------------------------------


 
Section 12.27.       Amendment and Restatement.  This Agreement shall become
effective on the Effective Date and shall supersede all provisions of the
Original Credit Agreement as of such date.  From and after the Effective Date
all references made to the Original Credit Agreement in any Loan Document or in
any other instrument or document shall, without more, be deemed to refer to this
Agreement.  This Agreement amends and restates the Original Credit Agreement and
is not intended to be or operate as a novation or an accord and satisfaction of
the Original Credit Agreement or the indebtedness, obligations and liabilities
of the Borrower evidenced or provided for thereunder.  The Borrower heretofore
executed and delivered to the Collateral Agent the Company Security Agreement
and certain other Collateral Documents. The Borrower hereby acknowledges and
agrees that the Liens created and provided for by the Collateral Documents
continue to secure, among other things, the Obligations arising under this
Agreement; and the Collateral Documents and the rights and remedies of the
Collateral Agent, the Administrative Agent, and the Lenders thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Agreement.  Without limiting the
foregoing, the parties to this Agreement hereby acknowledge and agree that the
“Credit Agreement” and the “Notes” referred to in the Company Security Agreement
and any of the other Collateral Documents shall from and after the date hereof
be deemed a reference to this Agreement and the Notes (if any) issued hereunder.
 
Section 12.28.       Removal of Lender and Assignment of Interests. JPMorgan
Chase Bank, N.A. (herein, the “Departing Lender”) hereby agrees to sell and
assign without representation, recourse, or warranty (except the Departing
Lender represents it has authority to execute and deliver this Agreement and
sell its Obligations contemplated hereby, which Obligations are owned by the
Departing Lender free and clear of all Liens), and on the Effective Date the
Lenders hereby agree to purchase 100% of the Departing Lender’s outstanding
Obligations under the Original Credit Agreement and the Loan Documents
(including, without limitation, all of the loans held by the Departing Lender)
for a purchase price equal to the outstanding principal balance of loans under
the Original Credit Agreement as of the Effective Date, which purchase price
shall be paid in immediately available funds on the Effective
Date.  Concurrently therewith, the Borrower shall have paid to the Departing
Lender all accrued but unpaid interest and fees owed to the Departing Lender as
of the Effective Date.  Such purchases and sales shall be arranged through the
Administrative Agent and the Departing Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith.  Upon the execution and delivery of
this Agreement by the Departing Lender, the Lenders, the Administrative Agent,
and the Borrower and the payment of the Obligations owing to the Departing
Lender, the Departing Lender shall cease to be a Lender under the Credit
Agreement and the other Loan Documents, and (i) the Lenders shall have the
rights of the Departing Lender thereunder subject to the terms and conditions
hereof and (ii) the Departing Lender shall have relinquished its rights (other
than rights to indemnification referred to in the Original Credit Agreement
which survive the repayment of the Obligations owed to the Departing Lender in
accordance with its terms, including Section 12.6 and 12.13 thereof) and be
released from its obligations as a Lender under the Original Credit
Agreement.  The parties hereto agree that, except as provided for herein, all
references in the Loan Documents to the Lenders or any Lender shall from and
after the date hereof no longer include the Departing Lender.  
 
-68-

--------------------------------------------------------------------------------


 
Section 12.29.       Equalization of Loans and Commitments.  Upon the
satisfaction of the conditions precedent set forth in Section 7.1 hereof, on the
Effective Date, all loans outstanding under the Original Credit Agreement shall
remain outstanding as the initial Borrowing of Loans under this Agreement, and,
in connection therewith, the Borrower shall be deemed to have prepaid all
outstanding Eurodollar Loans on the Effective Date and shall pay to each Lender
who is currently a party to the Original Credit Agreement any compensation due
such Lender under Section 2.10 of the Original Credit Agreement as a result
thereof.  On the Effective Date, the Lenders each agree to make such purchases
and sales of interests in the outstanding Loans between themselves so that each
Lender is then holding its relevant pro rata share of outstanding Loans based on
their Commitments as in effect after giving effect hereto.  Such purchases and
sales shall be arranged through the Administrative Agent and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith.  
 
[Signature Pages to Follow]


 
-69-

--------------------------------------------------------------------------------

 
 
Upon execution hereof by all the parties, this Amended and Restated Revolving
Credit Agreement is dated as of the date and year first above written and shall
be a contract among the parties for the purposes hereinabove set forth.
  
World Acceptance Corporation
   
By
   
A. Alexander McLean III, Chief Executive Officer

  
Accepted and agreed to as of the day and year last above written.
 
Bank of Montreal, as Administrative Agent
   
By
  
 
Michael S. Cameli, Director
   

[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 
 
Bank of America, N.A.
 
By
  
 
Name
  
 
Title
  

  
[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 
 
Capital One, National Association
By
  
 
Name
  
 
Title
  

  
[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 
 
Wells Fargo Preferred Capital, Inc.
 
By
  
 
Name
  
 
Title
  

  
[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 


Carolina First Bank
 
By
  
 
Name
  
 
Title
  

 

[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 
 
Branch Banking and Trust Company
     
By
   
Name
   
Title
 


[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 
 
Texas Capital Bank, National Association
     
By
   
Name
   
Title
 

  
[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 


First Tennessee Bank National
Association
     
By
   
Name
   
Title
 

   
[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 
 
The undersigned Departing Lender hereby execute and deliver this Amended and
Restated Credit Agreement solely for the purposes set forth in Section 12.28
above.
   
“Departing Lender”
 
JPMorgan Chase Bank, N. A.
     
By
   
Name
   
Title
 

   
[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]
 

--------------------------------------------------------------------------------

 


Exhibit A
Notice of Borrowing
 
Date:  ___________________
 
To:
Bank of Montreal, as Agent for the Banks party to the Amended and Restated
Revolving Credit Agreement dated as of September 17, 2010 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among World
Acceptance Corporation, certain financial institutions party thereto as Lenders,
and Bank of Montreal, as Agent

 
Ladies and Gentlemen:
 
The undersigned, World Acceptance Corporation (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.3 of the
Credit Agreement, of the Borrowing specified below:
 
1.        The Business Day of the proposed Borrowing is ___________, ____.
 
2.        The aggregate amount of the proposed Borrowing is $______________.
 
3.        The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.
 
[4.       The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be ____________ months.]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
 
(a)        the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and
 
(b)        no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 
World Acceptance Corporation
   
By
   
Name
   
Title
 



 

--------------------------------------------------------------------------------

 


Exhibit B
Notice of Continuation/Conversion
 
Date:  ____________, ____
 
To:
Bank of Montreal, as Agent for the Banks party to the Amended and Restated
Revolving Credit Agreement dated as of September 17, 2010 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among World
Acceptance Corporation, certain financial institutions party thereto as Banks,
and Bank of Montreal, as Agent

 
Ladies and Gentlemen:
 
The undersigned, World Acceptance Corporation (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.3 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:
 
1.        The conversion/continuation Date is __________, ____.
 
2.        The aggregate amount of the Loans to be [converted] [continued] is
$______________.
 
3.        The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
 
4.        [If applicable:]  The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _________ months.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
 
(a)        the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and
 
(b)        no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

     
World Acceptance Corporation
 
By
   
Name
   
Title
 



 

--------------------------------------------------------------------------------

 


Exhibit C
Revolving Credit Note
 
U.S. $_______________________________, _________
 
For Value Received, the undersigned, World Acceptance Corporation, a South
Carolina corporation (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) or its registered assigns on
the Termination Date of the hereinafter defined Credit Agreement, at the main
office of Bank of Montreal in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of _______________________________________ Dollars
($____________) or, if less, the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower under its Commitment pursuant to the Credit
Agreement and with each such Loan to mature and become payable as provided in
the Credit Agreement, together with interest on the principal amount of each
such Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.
 
This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of September 17, 2010, among the Borrower, Bank of Montreal,
as Administrative Agent, and others (such Credit Agreement as the same may from
time to time be amended being referred to as the “Credit Agreement”) and payment
hereof is secured by the Loan Documents, and this Note and the holder hereof are
entitled to all the benefits provided for thereby or referred to therein, to
which Credit Agreement and Loan Documents reference is hereby made for a
statement thereof.  All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement.  This
Note shall be governed by and construed in accordance with the laws of the State
of Illinois.
 
Prepayments may be made hereon, certain prepayments are required to be made
hereon and this Note may be declared due prior to the expressed maturity hereof,
all in the events, on the terms and in the manner as provided for in the Credit
Agreement and Collateral Documents.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

     
World Acceptance Corporation
       
attest:
By
     
Its
 
_______________________________
     
Its __________________ Secretary
     



 

--------------------------------------------------------------------------------

 


Exhibit D
 
Subordination Provisions Applicable to Subordinated Debt
 
The indebtedness evidenced by the subordinated notes or related thereto and any
renewals or extensions thereof (the “Subordinated Indebtedness”) shall at all
times be wholly subordinate and junior in right of payment to any and all
(a) indebtedness, obligations and liabilities of the Borrower and the Restricted
Subsidiaries under the Revolving Credit Agreement, the promissory notes (if
any) issued from time to time under or pursuant to the Revolving Credit
Agreement, the Subsidiary Guaranty Agreement, the Borrower Security Agreement,
and the Subsidiary Security Agreement, including without limitation all
Obligations (including all Hedging Liability) as defined therein (the “First
Lien Indebtedness”) and (b) indebtedness, obligations and liabilities of the
Borrower and the Restricted Subsidiaries under the Subordinated Credit
Agreement, the promissry notes (if any) issued from time to time under or
pursuant to the Subordinated Credit Agreement, the Subsidiary Guaranty
Agreement, the Borrower Security Agreement, and the Subsidiary Security
Agreement (as such terms are defined in the Subordinated Credit Agreement),
including without limitation all Obligations as defined therein (the “Second
Lien Indebtedness” and, together with the First Lien Indebtedness, the “Senior
Indebtedness”), in the manner and with the force and effect hereinafter set
forth: [Inclusion of Second Lien Indebtedness is conditioned upon repayment in
full of the Senior Subordinated Convertible Notes or otherwise compliance with
Senior Subordinated Convertible Note Indenture]
 
1.        So long as any Senior Indebtedness shall remain outstanding and unpaid
or any commitment to extend Senior Indebtedness remains in effect, no payment
either of principal, interest or premium (notwithstanding the expressed maturity
or any time for the payment of principal of, interest or premium on any
Subordinated Indebtedness) shall be made on Subordinated Indebtedness except
with the prior written consent of the holders of the First Lien Indebtedness or
the administrative agent for such holders of the First Lien Indebtedness (or, if
the First Lien Indebtedness has been paid in full in cash and all commitments to
extend the same to the Borrower have expired or terminated, the holders of the
Second Lien Indebtedness or the administrative agent for such holders of the
Second Lien Indebtedness); and the holders of the Subordinated Indebtedness will
take no steps, whether by suit or otherwise to compel or enforce the collection
of Subordinated Indebtedness, nor will the holders of the Subordinated
Indebtedness use Subordinated Indebtedness by way of counterclaim, setoff,
recoupment or otherwise so as to diminish, discharge or otherwise satisfy in
whole or in part any indebtedness or liability of the holders of the
Subordinated Indebtedness to the Borrower, whether now existing or hereafter
arising and howsoever evidenced, provided, however, that the Borrower may pay
interest on Subordinated Indebtedness accrued to and payable on the date of any
such payment so long as (i) the Borrower shall not be in default in the payment
of principal of, interest or premium on any Senior Indebtedness, (ii) the
Borrower has not received written notice from the holders of the First Lien
Indebtedness or any administrative agent for such holders of the First Lien
Indebtedness or from the holders of the Second Lien Indebtedness or any
administrative agent for such holders of the Second Lien Indebtedness that some
other default has occurred and is continuing under any promissory note or
agreement pertaining to any Senior Indebtedness or any collateral security
therefor, and (iii) none of the events hereinafter set forth in paragraph
numbered 2 hereof has occurred.
 

--------------------------------------------------------------------------------


 
2.        In the event of any distribution, dividend, or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of the Borrower or of the proceeds thereof to the
creditors of the Borrower or upon any indebtedness of the Borrower, occurring by
reason of the liquidation, dissolution, or other winding up of the Borrower, or
by reason of any execution sale, or bankruptcy, receivership, reorganization,
arrangement, insolvency, liquidation or foreclosure proceeding of or for the
Borrower or involving its property, no dividend, payment, distribution or
application shall be made, and the holders of the Subordinated Indebtedness
shall not be entitled to receive or retain any payment, dividend, distribution,
or application on or in respect of the Subordinated Indebtedness, unless and
until all of the Senior Indebtedness then outstanding shall have been paid and
satisfied in full, and in any such event any dividend, payment, distribution or
application otherwise payable in respect of Subordinated Indebtedness shall be
paid and applied on Senior Indebtedness (first to the First Lien Indebtedness
until paid in full in cash and then to the Second Lien Indebtedness) until such
Senior Indebtedness has been fully paid and satisfied.
 
3.        None of the holders of Senior Indebtedness or their respective
adminstrative agents, collateral agents or security trustees shall at any time
be required to give the holders of the Subordinated Indebtedness notice of any
kind of the creation or existence of any Senior Indebtedness, nor of the amount
or terms thereof, all such notice being hereby expressly waived.  Also, the
holders of the Senior Indebtedness and any administrative agent, collateral
agent or security trustee therefor may at any time from time to time, without
the consent of or notice to the holders of Subordinated Indebtedness, without
incurring responsibility to the holders of the Subordinated Indebtedness, and
without impairing or releasing the obligation of the undersigned under this
agreement (i) renew, refund or extend the maturity of any Senior Indebtedness,
or any part thereof, or otherwise revise, amend or alter the terms and
conditions thereof, (ii) sell, exchange, release or otherwise deal with any
property by whomsoever at any time pledged, mortgaged or otherwise hypothecated
or subjected to a lien to secure any Senior Indebtedness, and (iii) exercise or
refrain from exercising any rights against the Borrower and others, including
the holders of the Subordinated Indebtedness.
 
4.        So long as any Senior Indebtedness shall remain outstanding and unpaid
or any commitment to extend Senior Indebtedness to the Borrower exists, the
undersigned shall not take or obtain any security interests in or liens on any
assets as security for any of the Subordinated Indebtedness or obtain any
guarantees for any of the Subordinated Indebtedness.
 
5.        The holders of the Subordinated Indebtedness will not sell, assign or
otherwise transfer any Subordinated Indebtedness, or any part thereof, except
subject to and in accordance with the terms hereof and upon the agreement of the
transferee or assignee to abide by and be bound by the terms hereof.
 
-2-

--------------------------------------------------------------------------------


 
6.        The holders of the Subordinated Indebtedness undertake and agree for
the benefit of each holder of Senior Indebtedness (and any administrative agent,
collateral agent or security trustee therefor) to execute, verify, deliver and
file any proofs of claim which any holders of the Senior Indebtedness (and any
administrative agent, collateral agent or security trustee therefor) may at any
time require in order to prove and realize upon any rights or claims pertaining
to the Subordinated Indebtedness to effectuate the full benefit of the
subordination contained herein; and upon failure of the holder of any
Subordinated Indebtedness so to do, the administrative agent on behalf of the
relevant holders of Senior Indebtedness shall be deemed to be irrevocably
appointed the agent and attorney-in-fact of the holder of such Subordinated
Indebtedness to execute, verify, deliver and file any such proofs of claim.
 
7.        No right of any holder of any Senior Indebtedness (or of any
administrative agent, collateral agent or security trustee therefor) to enforce
subordination as herein provided shall at any time or in any way be affected or
impaired by any failure to act on the part of the Borrower or any holder of any
Senior Indebtedness (or any administrative agent, collateral agent or security
trustee therefor), or by any noncompliance by the Borrower with any of the
terms, provisions and covenants applicable to the Subordinated Indebtedness,
regardless of any knowledge thereof that any such holder of Senior Indebtedness
(or any administrative agent, collateral agent or security trustee therefor) may
have or be otherwise charged with.
 
8.        The Borrower agrees, for the benefit of the holders of Senior
Indebtedness (and of any administrative agent, collateral agent or security
trustee therefor), that in the event that any Subordinated Indebtedness is
declared due and payable before its expressed maturity because of the occurrence
of a default hereunder, (i) the Borrower will give prompt notice in writing of
such happening to the holders of Senior Indebtedness (or their respective
administrative agent) and (ii) at the election of the holders of the First Lien
Indebtedness or the administrative agent for such holders of the First Lien
Indebtedness (or, if the First Lien Indebtedness has been paid in full in cash
and all commitments to extend the same to the Borrower have expired or
terminated, the holders of the Second Lien Indebtedness or the administrative
agent for such holders of the Second Lien Indebtedness), all Senior Indebtedness
of such holders shall forthwith become immediately due and payable upon demand,
regardless of the expressed maturity thereof.
 
9.        These subordination provisions shall be continuing and binding until
written notice of its discontinuance shall be actually received by the holders
of the Subordinated Indebtedness, and also shall continue to remain in full
force and effect until all Senior Indebtedness created or existing or committed
to make available to the Borrower prior to the receipt of such notice shall have
been fully paid and satisfied.


 
-3-

--------------------------------------------------------------------------------

 


Exhibit E
 
World Acceptance Corporation
Borrowing Base Certificate
 
To:
Bank of Montreal, as Administrative Agent under, and the Lenders parties to, the
Credit Agreement described below.
Wells Fargo Preferred Capital, Inc., as Administrative Agent under, and the
Lenders parties to, the Subordinated Credit Agreement described below.

 
Pursuant to the terms of the Amended and Restated Credit Agreement dated as of
September 17, 2010, among us (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), and the Subordinated Credit Agreement
referred to therein, we submit this Borrowing Base Certificate to you and
certify that the information set forth below and on any attachments to this
Certificate is true, correct and complete as of the date of this Certificate.
 

             
Remaining
               
Borrowing
         
Total Company
   
Availability
                   
1)
 
Gross Finance Receivable (U.S. Only)
                             
2)
 
Ineligibles:
 
   
                             
Affiliate Receivables
 
$
           
Shareholder/Employee Receivables
 
$
           
Government Receivables
 
$
           
Bankruptcy, insolvency, assignment for benefit of creditors
 
$
           
Subject to claims offsets, or defenses
 
$
           
60 days or more contractually past due
 
$
           
Otherwise ineligible
  $                           
3)
 
Total ineligibles:
 
$
                         
4)
 
Eligible Finance Receivables
               
(Line 1 minus Line 3)
 
$
                         
5)
 
Less:
               
Unearned finance charges
 
$
           
Unearned insurance premiums and insurance commisions
 
$
                         
6)
 
Net Eligible Finance Receivables
               
(Line 4 minus Line 5)
 
$
       

 

--------------------------------------------------------------------------------


 

             
Remaining
               
Borrowing
         
Total Company
   
Availability
                   
7)
 
Borrowing Base
               
(85% of Line 6)
 
$
                         
8)
 
Less:  Outstanding Senior Bank Loans
               
(Maximum:  $225,000,000)
 
$
(A)
 
$
                   
9)
 
Less:  Hedging Liability (Lenders and their Affiliates)
 
$
                         
10)
 
Excess Availability
               
Line 7 minus Lines 8 and 9)
 
$
                         
11)
 
Less:
                                 
Outstanding Second Lien Subordinated Debt (Maximum $75,000,000 or less as
defined in the Subordinated Credit Agreement relating thereto)
 
$
(B)
 
$
     
Outstanding Senior Subordinated Convertible Notes (net of any repayments or
repurchases permitted by the Credit Agreement)
 
$
(C)
         
Prior to the Grant Date relating to the Senior Subordinated Convertible Notes,
all other unsecured on-balance sheet Indebtedness of the Borrower and its direct
and indirect Subsidiaries (including accrued liabilities and taxes) as reflected
on the Borrower’s most recently delivered financial statements
 
$
                             
Mark-to-Market Hedging Liability not included in Line 9 above
 
$
                         
12)
 
Net Excess Availability (Line 10 minus Line 11)
 
$
(D)
                       
13)
 
Total Borrowing Availability
               
(Lesser of (D) or the sum of (A) and (B), beginning April 1, 2011, must be ³ C)
       
$
 

 
Dated as of this ______ day of __________________.

 
World Acceptance Corporation
 
By
   
Name
   
Title
 



 
-2-

--------------------------------------------------------------------------------

 


Exhibit F
 
World Acceptance Corporation
Compliance Certificate
 
To:
Bank of Montreal, as Administrative Agent under, and the Lenders parties to, the
Credit Agreement described below

 
This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement dated as
of September 17, 2010, among us (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”).  Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.
 
The Undersigned hereby certifies that:
 
1.        I am the duly elected ____________ of World Acceptance Corporation;
 
2.        I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
 
3.        The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;
 
4.        The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and
 
5.        The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 

--------------------------------------------------------------------------------


 
  
  
     
  

 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.
 
 
World Acceptance Corporation
   
By
  
 
Name
  
 
Title
  



 
-2-

--------------------------------------------------------------------------------

 


Schedule I
to Compliance Certificate
 
Compliance Calculations for
Amended and Restated Credit Agreement dated as of September 17, 2010
 
Calculations as of _____________, _______
   

   
A. Section 8.7 Consolidated Net Worth
               
Consolidated Net Worth
    $                     
Minimum Net Worth
                               
A)
Minimum at March 31, 2010
    $ 300,000,000.00    
B)
Plus: 50% of Consolidated Net Income for quarters ending after March 31, 2010
    $                           
Required Minimum
    $                     
Excess
    $                     
Borrower is in compliance (circle yes or no)
   
yes/no
               
B. Section 8.8(a) Fixed Charge Coverage Ratio
                       
Net Income Available for Fixed Charges
   
A)
Consolidated Adjusted Net Income
    $          
a.
 
Gains and (losses) on the sale or other disposition
                 
of investments or fixed or capital assets, and any
                 
taxes on such excluded gains and any tax
                 
deductions or credits on account of any such
                 
excluded losses
    $         
b.
 
Proceeds of life insurance
    $         
c.
 
Prior net earnings of Restricted Subsidiary
    $         
d.
 
Prior net earnings of acquired corporations
    $         
e.
 
Prior net earnings of merged corporations
    $         
f.
 
Net earnings of Unrestricted Subsidiary or other business entity not received in
cash
    $         
g.
 
Net earnings of Restricted Subsidiary not available for dividends
    $         
h.
 
Earnings from reappraisal, revaluation or write-up of assets
    $         
i.
 
Deferred or other credits from excess equity over amount
                   
invested
    $          
j.
 
Gains from acquired company securities
    $          
k.
 
Reversal of contingency reserves
    $          
l.
 
Insurance Subsidiary earnings > $500,000 not distributed
    $          
Consolidated Adjusted Net Income
    $      

 

--------------------------------------------------------------------------------


 

 
B)  Provision for income taxes
    $        
C)
Fixed Charges
    $          
Rent
    $          
Interest Charges
    $          
Total Fixed Charges
    $          
Net Income Available for Fixed Charges
    $          
Fixed Charge Coverage Ratio (Must be at least 250.0%)
          %    
Borrower is in compliance (circle yes or no)
   
yes/no
               
C.
Section 8.8(b) Loan Loss Reserves
                 
Provision for loan losses – previous four quarters
    $        
Net Charge-offs – previous four quarters
    $                      
Ratio of Provision to Net Charge-offs (Must be equal to or exceed 100%)
         %                
Borrower is in compliance (circle yes or no)
   
yes/no
       
D.
Section 8.10 Limitations on Indebtedness
         
A)
Consolidated Adjusted Net Worth
                                     
Total Shareholders’ Equity
  $                  
Less:
  $                  
Property & Equipment, net
  $                  
Deferred Charges
  $                  
Treasury Stock
  $                  
Unamortized Discounts &
                     
Capitalized Expenses (Convertible Debt Fees)
  $                  
Intangibles
  $                  
Minority Interest
  $                  
Direct loan origination costs (acct 1285)
  $                  
Restricted Investments (investment in Mexico)
  $                  
Excess Net Charge-offs
                   
Net Charge-offs for previous 12 months
  $                
Allowance for Loan Losses
  $              
Surplus resulting from asset write-up
  $                                    
Sub Total
  $                                      
Consolidated Adjusted Net Worth
             $    

 
-2-

--------------------------------------------------------------------------------


 

 
B)
Total Debt
                                          1.    Senior Loans   $                
2.    Second Lien Subordinated Debt   $                  3.    Other
Subordinated Debt   $                 4.    Other Indebtedess for Borrowed Money
  $                                       Total Debt (sum of B1, B2, B3 and B4 )
          $                            
C)
Total Debt Limitation
                   
(sum of B1, B2, B3 and B4 x 325%)
          $                                
Line C must not be greater than Line A
                                         
Borrower is in compliance (circle yes or no)
         
yes/no
                         
D)
Subordinated Debt Limitation
                   
(sum of B2 and B3 x 100%)
          $                                
Line D must not be greater than Line A
                                         
Borrower is in compliance (circle yes or no)
         
yes/no
 

   
Current Debt
 
MAXIMUM
   
OUTSTANDING
               
Revolver
  $         $      
Subordinated Notes
  $        $      
Second Lien Non-Revolving Debt
  $         $                       
TOTAL
  $         $                            
AVAILABLE
    $      



 
-3-

--------------------------------------------------------------------------------

 


Exhibit G
 
Assignment and Acceptance
 
Dated _____________, _______
 
Reference is made to the Amended and Restated Credit Agreement dated as of
September 17, 2010 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among World Acceptance Corporation, the Lenders party
thereto, and Bank of Montreal, as Administrative Agent (the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meaning.
 
______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
 
1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Assignment Date
(as defined below), including, without limitation, the Assignor’s Commitments as
in effect on the Effective Assignment Date and the Loans, if any, owing to the
Assignor on the Effective Assignment Date.
 
2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
 
3.        The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.20(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) appoints and authorizes the Collateral Agent
to take such action as Collateral Agent on its behalf and to exercise such
powers under the Collateral Documents and the other Loan Documents as are
delegated to the Collateral Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) specifies as its lending office (and address for notices) the offices set
forth on its Administrative Questionnaire.
 

--------------------------------------------------------------------------------


 
4.        As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Assignment Date
in Federal funds the amount agreed upon between them.  It is understood that
commitment and/or letter of credit fees accrued to the Effective Assignment Date
with respect to the interest assigned hereby are for the account of the Assignor
and such fees accruing from and including the Effective Assignment Date are for
the account of the Assignee.  Each of the Assignor and the Assignee hereby
agrees that if it receives any amount under the Credit Agreement which is for
the account of the other party hereto, it shall receive the same for the account
of such other party to the extent of such other party’s interest therein and
shall promptly pay the same to such other party.
 
5.        The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Assignment Date”).  Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.
 
6.        Upon such acceptance and recording, as of the Effective Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
7.        Upon such acceptance and recording, from and after the Effective
Assignment Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Assignment Date directly between themselves.


 
-2-

--------------------------------------------------------------------------------

 
 
8.        This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 
[Assignor Lender]
 
By
   
Name
   
Title
 



[Assignee Lender]
 
By
   
Name
   
Title
 

 
Accepted and consented this
____ day of _____________
 
World Acceptance Corporation

     
By
   
Name
   
Title
 

 
Accepted and consented to by the Administrative Agent this ___ day of _________
 
Bank of Montreal, as Administrative Agent
 
By
   
Name
   
Title
 



 
-3-

--------------------------------------------------------------------------------

 


Annex I
to Assignment and Acceptance
 
The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

                   
Facility Assigned
 
Aggregate
Commitment/Loans
For All Lenders
   
Amount of
Commitment/Loans
Assigned
   
Percentage Assigned
of
Commitment/Loans
                     
Revolving Credit
  $         $               %



 

--------------------------------------------------------------------------------

 


Schedule 1.1
 
Commitments
 
Name of Lender
 
Commitments
         
Bank of Montreal
  $ 50,000,000.00            
Bank of America, N.A.
  $ 35,000,000.00            
Capital One, National Association
  $ 30,000,000.00            
Wells Fargo Preferred Capital, Inc.
  $ 49,000,000.00            
Carolina First Bank
  $ 26,000,000.00            
Branch Banking and Trust Company
  $ 15,000,000.00            
Texas Capital Bank, National Association
  $ 10,000,000.00            
First Tennessee Bank National Association
  $ 10,000,000.00            
Total
  $ 225,000,000.00  



 

--------------------------------------------------------------------------------

 


Schedule 6.2
 
Subsidiaries
 
Name
 
Jurisdiction of
Organization
 
Owner
 
Percentage
Ownership
             
WAC Insurance Company, Ltd.
 
Turks and Caicos Island
 
World Acceptance Corporation
 
100%
             
WFC of South Carolina, Inc.
 
South Carolina
 
World Acceptance Corporation
 
100%
             
World Acceptance Corporation of Alabama
 
Alabama
 
World Acceptance Corporation
 
100%
             
World Acceptance Corporation of Missouri
 
Missouri
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of Georgia
 
Georgia
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of Illinois
 
Illinois
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of Louisiana
 
Louisiana
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of New Mexico
 
New Mexico
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of South Carolina
 
South Carolina
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of Tennessee
 
Tennessee
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of Texas
 
Texas
 
World Acceptance Corporation
 
100%
             
World Acceptance Corporation of Oklahoma, Inc.
 
Oklahoma
 
World Finance Corporation of Texas
 
100%
             
WFC Limited Partnership
 
Texas
 
World Acceptance Corporation of Oklahoma, Inc. (99%) and WFC of South Carolina,
Inc. (1%)
 
100%
             
World Finance Corporation of Kentucky
 
Kentucky
 
World Acceptance Corporation
 
100%

 

--------------------------------------------------------------------------------


 
Name
 
Jurisdiction of
Organization
 
Owner
 
Percentage
Ownership
             
World Finance Corporation of Colorado
 
Colorado
 
World Acceptance Corporation
 
100%
             
WFC Services, Inc., a South Carolina corporation
 
South Carolina
 
World Acceptance Corporation
 
100%
             
World Finance Corporation of Wisconsin, a Wisconsin corporation
 
Wisconsin
 
World Acceptance Corporation
 
100%
             
WAC de México, S.A. de C.V., SOFOM, ENR
 
Mexico
 
World Acceptance Corporation (99%) and WFC Services, Inc., a South Carolina
corporation (1%)
 
100%
             
Servicios World Acceptance Corporation de México, S. de R.L. de C.V.
  
Mexico
  
World Acceptance Corporation (1%) and WFC Services, Inc., a South Carolina
corporation (99%)
  
100%



 

--------------------------------------------------------------------------------

 


Schedule 6.8
 
Pending Litigation
 
On September 2, 2010, the Company and World Finance Corporation of Georgia were
served with a summons and complaint in the case of Mary A. Rawls vs. World
Acceptance Corporation; World Finance Corporation of Georgia; Fortegra Financial
Corporation fka Life of the South; and Life of the South Insurance Company
pending in the Superior Court of Fulton County, Georgia (case number
2010CV190522) alleging violations of Georgia and federal law in connection with
the sale of non-file insurance products and seeking class certification and
unspecified monetary damages, injunctive relief and attorney’s fees.  A copy of
plaintiff’s pleadings has been furnished to the Administrative Agent and its
attorneys.


 

--------------------------------------------------------------------------------

 


Schedule 6.9
 
Pending Tax Dispute
 
-None-



 

--------------------------------------------------------------------------------

 


Schedule 6.11
 
Existing Indebtedness For Borrowed Money
 
(a)    Obligations under this Agreement.
 
(b)    Second Lien Subordinated Debt.
 
(c)    Indebtedness for Borrowed Money as evidenced by the Senior Subordinated
Convertible Notes.


 

--------------------------------------------------------------------------------

 


Schedule 8.11
 
Existing Liens
 
-None-


 

--------------------------------------------------------------------------------

 